
  Tanzania (United Republic of) 1977 (rev. 2005)
  
  

  

  


Preamble


WHEREAS WE, the people of the United Republic of Tanzania, have firmly and solemnly resolved to build in our country a society founded on the principles of freedom, justice, fraternity and concord:


AND WHEREAS those principles can only be realised in a democratic society in which the Executive is accountable to a Legislature composed of elected members and representative of the people, and also a Judiciary which is independent and dispenses justice without fear or favour, thereby ensuring that all human rights are preserved and protected and that the duties of every person are faithfully discharged:


NOW, THEREFORE, THIS CONSTITUTION IS ENACTED BY THE CONSTITUENT ASSEMBLY OF THE UNITED REPUBLIC OF TANZANIA, on behalf of the People, for the purpose of building such a society and ensuring that Tanzania is governed by a Government that adheres to the principles of democracy and socialism and shall be a secular state.



CHAPTER 1. THE UNITED REPUBLIC, POLITICAL PARTIES, THE PEOPLE AND THE POLICY OF SOCIALISM AND SELF-RELIANCE



PART I. THE UNITED REPUBLIC AND THE PEOPLE



1. Proclamation of the United Republic


Tanzania is one State and is a sovereign United Republic.



2. The territory of the United Republic




1. The territory of the United Republic consists of the whole of the area of Mainland Tanzania and the whole of the area of Tanzania Zanzibar, and includes the territorial waters.




2. For the purpose of the efficient discharge of the functions of the Government of the United Republic or of the Revolutionary Government of Zanzibar, the President may, in accordance with the procedures prescribed by law or provisions of such law as may be enacted by Parliament, divide the United Republic into regions, districts and other areas:


Provided that the President shall first consult with the President of Zanzibar before dividing Tanzania Zanzibar into regions, districts or other areas.



3. Declaration of multi party state




1. The United Republic is a democratic, secular and socialist state which adheres to multi-party democracy.




2. All matters pertaining to the registration and administration of political parties in the United Republic shall be governed by the provisions of this Constitution and of a law enacted by Parliament for that purpose.



4. Exercise of state authority of the United Republic




1. All state authority in the United Republic shall be exercised and controlled by two organs vested with executive powers, two organs vested with judicial powers and two organs vested with legislative and supervisory powers over the conduct of public affairs.




2. The organs vested with executive powers shall be the Government of the United Republic and the Revolutionary Government of Zanzibar; the organs vested with judicial powers shall be the Judiciary of the United Republic and the Judiciary of the Revolutionary government of Zanzibar; and the organs vested with legislative and supervisory powers over public affairs shall be the Parliament of the United Republic and the House of Representatives.




3. For the purposes of the efficient conduct of public affairs in the United Republic and for the allocation of powers among the organs specified in this Article, there shall be Union Matters as listed in the First Schedule and there shall also be non-union matters which are all other matters not so listed.




4. Each organ specified in this Article shall be established and shall discharge its functions in accordance with the other provisions of this Constitution.



5. The franchise




1. Every citizen of the United Republic who has attained the age of eighteen years is entitled to vote in any election held in Tanzania. This right shall be exercised in accordance with the provisions of subarticle (2), and of the other provisions of this Constitution and the law for the time being in force in Tanzania in relation to public elections.




2. Parliament may enact a law imposing conditions restricting a citizen from exercising the right to vote by reason of any of the following grounds:







a.
being a citizen of another state;






b.
being mentally infirm;






c.
being convicted of certain specified criminal offences;






d.
omission or failure to prove or to produce evidence as to age, citizenship or registration as a voter.




Save for these grounds no other grounds shall disqualify a citizen from exercising the right to vote.




3. Parliament shall enact electoral law to provide for the following:







a.
the establishment of a permanent voters register and prescribing the procedure for its amendment or updating information contained in that register;






b.
specification of places and times for the registration of voters and for voting;






c.
procedure and conditions for enabling a person registered as a voter in one place to vote in another;






d.
specification of the duties and functions of the Electoral Commission and the procedure for every election which shall be conducted under the direction and supervision of the Electoral Commission.





PART II. FUNDAMENTAL OBJECTIVES AND DIRECTIVE PRINCIPLES OF STATE POLICY



6. Interpretation


In this Part of this Chapter, unless the context requires otherwise, “the Government” includes the Government of the United Republic, the Revolutionary Government of Zanzibar, local government authorities and any person who exercises power or authority on behalf of either Government.



7. Application of provisions of Part II




1. Notwithstanding the of provisions of subarticle (2), it shall be the duty and responsibility of the Government, all its organs and all persons or authorities exercising executive, legislative or judicial functions to take cognizance of, observe and apply the provisions of this Part of this Chapter.




2. The provisions of this Part of this Chapter are not enforceable by any court. No court shall be competent to determine the question whether or not any action or omission by any person or any court, or any law or judgment complies with the provisions of this Part of this Chapter.



8. The Government and the People




1. The United Republic of Tanzania is a state which adheres to the principles of democracy and social justice and accordingly—







a.
sovereignty resides in the people and it is from the people that the Government through this Constitution shall derive all its power and authority;






b.
the primary objective of the Government shall be the welfare of the people;






c.
the Government shall be accountable to the people; and






d.
the people shall participate in the affairs of their Government in accordance with the provisions of this Constitution.






2. The structure of the Government of the United Republic and the Revolutionary Government of Zanzibar or any of their organs, and the discharge of their functions shall be so effected as to take into account the unity of the United Republic and the need to promote national unity and preserve national dignity.



9. The pursuit of Ujamaa and Self-Reliance


The object of this Constitution is to facilitate the building of the United Republic as a nation of equal and free individuals enjoying freedom, justice, fraternity and concord, through the pursuit of the policy of Socialism and Self Reliance which emphasises the application of socialist principles while taking into account the conditions prevailing in the United Republic. Therefore, the state authority and all its agencies are obliged to direct their policies and programmes towards ensuring—







a.
that human dignity and other human rights are respected and cherished;






b.
that the laws of the land are upheld and enforced;






c.
that public affairs are conducted in such a way as to ensure that the national resources and heritage are harnessed, preserved and applied for the common good and also to prevent the exploitation of one person by another;






d.
that the national economy is planned and promoted in a balanced and integrated manner;






e.
that every person who is able to work does work, and work means any legitimate activity by which a person earns a living;






f.
that human dignity is preserved and upheld in accordance with the spirit of the Universal Declaration of Human Rights;






g.
that the Government and all its agencies provide equal opportunities to all citizens, men and women alike without regard to their colour, tribe, religion, or station in life;






h.
that all forms of injustice, intimidation, discrimination, corruption, oppression or favouritism are eradicated;






i.
that the use of national resources places emphasis on the development of the people and in particular is geared towards the eradication of poverty, ignorance and disease;






j.
that the economic activities are not conducted in a manner capable of resulting in the concentration of wealth or the major means of production in the hands of a few individuals;






k.
that the country is governed according to the principles of democracy and socialism.






10. [Repealed by Act No. 4 of 1992].



11. Right to work, to educational and other pursuits




1. The state authority shall make appropriate provisions for the realisation of a person’s right to work, to self education and social welfare at times of old age, sickness or disability and in other cases of incapacity. Without prejudice to those rights, the state authority shall make provisions to ensure that every person earns his livelihood.




2. Every person has the right to self education, and every citizen shall be free to pursue education in a field of his choice up to the highest level according to his merits and ability.




3. The Government shall endeavour to ensure that there are equal and adequate opportunities to all persons to enable them to acquire education and vocational training at all levels of schools and other institutions of learning.



PART III. BASIC RIGHTS AND DUTIES



Section 1. The Right to Equality



12. Equality of human beings




1. All human beings are born free, and are all equal.




2. Every person is entitled to recognition and respect for his dignity.



13. Equality before the law




1. All persons are equal before the law and are entitled, without any discrimination, to protection and equality before the law.




2. No law enacted by any authority in the United Republic shall make any provision that is discriminatory either of itself or in its effect.




3. The civic rights, duties and interests of every person and community shall be protected and determined by the courts of law or other state agencies established by or under the law.




4. No person shall be discriminated against by any person or any authority acting under any law or in the discharge of the functions or business of any state office.




5. For the purposes of this Article the expression “discriminate” means to satisfy the needs, rights or other requirements of different persons on the basis of their nationality, tribe, place of origin, political opinion, colour, religion, sex or station in life such that certain categories of people are regarded as weak or inferior and are subjected to restrictions or conditions whereas persons of other categories are treated differently or are accorded opportunities or advantage outside the specified conditions or the prescribed necessary qualifications except that the word "discrimination" shall not be construed in a manner that will prohibit the Government from taking purposeful steps aimed at rectifying disabilities in the society.




6. To ensure equality before the law, the state authority shall make procedures which are appropriate or which take into account the following principles, namely:







a.
when the rights and duties of any person are being determined by the court or any other agency, that person shall be entitled to a fair hearing and to the right of appeal or other legal remedy against the decision of the court or of the other agency concerned;






b.
no person charged with a criminal offence shall be treated as guilty of the offence until proved guilty of that offence;






c.
no person shall be punished for any act which at the time of its commission was not an offence under the law, and also no penalty shall be imposed which is heavier than the penalty in force at the time the offence was committed;






d.
for the purposes of preserving the right or equality of human beings, human dignity shall be protected in all activities pertaining to criminal investigations and process, and in any other matters for which a person is restrained, or in the execution of a sentence;






e.
no person shall be subjected to torture or inhuman or degrading punishment or treatment.





Section 2. The Right to Life



14. Right to life


Every person has the right to live and to the protection of his life by the society in accordance with law.



15. Right to personal freedom




1. Every person has the right to freedom and to freedom live as a free person.




2. For the purposes of preserving individual freedom and the right to live as a free person, no person shall be arrested, imprisoned, confined, detained, deported or otherwise be deprived of his freedom save only—







a.
under circumstances and in accordance with procedures prescribed by law; or






b.
in the execution of a judgment, order or a sentence given or passed by the court following a decision in a legal proceeding or a conviction for a criminal offence.





16. Right to privacy and personal security




1. Every person is entitled to respect and protection of his person, the privacy of his own person, his family and of his matrimonial life, and respect and protection of his residence and private communications.




2. For the purpose of preserving the person’s right in accordance with this Article, the state authority shall lay down legal procedures regarding the circumstances, manner and extent to which the right to privacy, security of his person, his property and residence may be encroached upon without prejudice to the provisions of this Article.



17. Right to freedom of movement




1. Every citizen of the United Republic has the right to freedom of movement in the United Republic and the right to live in any part of the United Republic, to leave and enter the country, and the right not to be forced to leave or be expelled from the United Republic.




2. Any lawful act or any law which is intended to—







a.
curtail a person’s freedom of movement and to restrain or imprison him; or






b.
limit a person from exercising his freedom of movement so as to—









i.
execute a judgment or court order; or






ii.
compel a person first to comply with any obligations arising under another law; or






iii.
protect public interest in general or preserve certain special interest or interests of a certain section of the public,




such act or law shall not be or be held to be repugnant to or inconsistent with the provisions of this Article.



Section 3. The Right to Freedom of Conscience



18. Freedom of expression


Every person -




a. has a freedom of opinion and expression of his ideas;




b. has a right to seek, receive and, or disseminate information regardless of national boundaires;




c. has the freedom to communicate and a freedom with protection from interference from his communication;




d. has a right to be informed at all times of various important events of life and activities of the people and also of issues of importance to the society.



19. Right to freedom of religion




1. Every person has the right to the freedom to have conscience, or faith, and choice in matters of religion, including the freedom to change his religion or faith.




2. Protection of rights referred to in this Article shall be in accordance with the provisions prescribed by the laws which are of importance to a democratic society for security and peace in the society, integrity of the society and the national coercion.




3. In this Article reference to the word “religion” shall be construed as including reference to religious denominations, and cognate expressions shall be construed accordingly.



20. Person’s freedom of association




1. Every person has a freedom, to freely and peaceably assemble, associate and cooperate with other persons, express views publicly and to form and join with associations or organisations formed for purposes of preserving or furthering his beliefs or interests or any other interests.




2. Notwithstanding the provisions of subarticles (1) and (4), it shall not be lawful for any political entity to be registered which according to its constitution or policy—







a.
aims at promoting or furthering the interests of:









i.
any religious faith or group;






ii.
any tribal group, place of origin, race or gender;






iii.
only a particular area within any part of the United Republic;






b.
advocates for the break-up of the United Republic;






c.
accepts or advocates for the use of force or violent confrontation as means of attaining its political goals;






d.
advocates or intends to carry on its political activities in only one part of the United Republic;






e.
does not permit periodic and democratic election of its leaders.






3. Parliament may enact legislation which makes provisions for ensuring that political parties operate within the limits and adhere to the conditions set out in subarticle (2) concerning the freedom and the right of persons to associate and assemble.




4. It shall be unlawful for any person to be compelled to join any association or organization, or for any association or any political party to be refused registration on grounds solely the ideology or philosophy of that political party.



21. Freedom to participate in public affairs




1. Subject to the provisions of Article 5, 39 and 67 of this Constitution and of the laws of the land in connection with the conditions for electing and being elected or for appointing and being appointed to take part in matters related to governance of the country, every citizen of the United Republic is entitled to take part in matters pertaining to the governance of the country, either directly or through representatives freely elected by the people, in conformity with the procedures laid down by, or in accordance with, the law.




2. Every citizen has the right and the freedom to participate fully in the process leading to the decision on matters affecting him, his well-being or the nation.



Section 4. The Right to Work



22. Right to work




1. Every person has the right to work.




2. Every citizen is entitled to equal opportunity and right on equal terms to hold any office or discharge any function under the state authority.



23. Right to just remuneration




1. Every person, without discrimination of any kind, is entitled to remuneration commensurate with his work, and all persons working according to their ability shall be remunerated according to the measure and nature of the work done.




2. Every person who works is entitled to just remuneration.



24. Right to own property




1. Every person is entitled to own property, and has a right to the protection of his property held in accordance with the law.




2. Subject to the provisions of subarticle (1), it shall be unlawful for any person to be deprived of property for the purposes of nationalisation or any other purposes without the authority of law which makes provision for fair and adequate compensation.



Section 5. Duties to the Society



25. Duty to participate in work




1. Work alone creates the material wealth in society, and is the source of the well-being of the people and the measure of human dignity. Accordingly, every person has the duty to—







a.
participate voluntarily and honestly in lawful and productive work; and






b.
observe work discipline and strive to attain the individual and group production targets desired or set by law






2. Notwithstanding the provisions of subarticle (1), there shall be no forced labour in the United Republic.




3. For the purposes of this Article, and in this Constitution generally, it is hereby declared that no work shall be deemed to be forced, cruel or humiliating labour, if such work is according to law—







a.
work which has to be done pursuant to a judgment or order of a court;






b.
work which has to be done by members of any Force in the discharge of their responsibilities;






c.
work which has to be done by any person due to a state of emergency or any calamity which threatens the life or well-being of the society;






d.
any work or service which forms part of—









i.
routine services for ensuring the well-being of society;






ii.
compulsory national service provided for by law;






iii.
the national endeavour at the mobilization of human resources for the enhancement of the society and the national economy and to ensure development and national productivity.





26. Duty to abide by the laws of the land




1. Every person has the duty to observe and to abide by this Constitution and the laws of the United Republic.




2. Every person has the right, in accordance with the procedure provided by law, to take legal action to ensure the protection of this Constitution and the laws of the land.



27. Duty to safeguard public property




1. Every person has the duty to protect the natural resources of the United Republic, the property of the state authority, all property collectively owned by the people, and also to respect another person’ property.




2. All persons shall be required by law to safeguard the property of the state authority and all property collectively owned by the people, to combat all forms of waste and squander, and to manage the national economy assiduously with the attitude of people who are masters of the destiny of their nation.



28. Defence of the nation




1. Every citizen has the duty to protect, preserve and maintain the independence, sovereignty, territory and unity of the nation.




2. Parliament may enact appropriate laws to enable the people to serve in the Forces and in the defence of the nation.




3. No person shall have the right to sign an act of capitulation and surrender of the nation to the victor, nor ratify or recognize an act of occupation or division of the United Republic or of any area of the territory of the nation and, subject to this Constitution and any other laws enacted, no person shall have the right to prevent the citizens of the United Republic from waging war against any enemy who attacks the nation.




4. Treason as defined by law shall be the most grave offence against the United Republic.



Section 6. General Provisions



29. Fundamental rights and duties




1. Every person in the United Republic has the right to enjoy fundamental human rights and the benefits of the fulfilment by every person of his duty to society, as provided in Articles 12 to 28 of this Part of this Chapter of the Constitution.




2. Every person in the United Republic has the right to equal protection under the laws of the United Republic.




3. No citizen of the United Republic shall have a right, status or special position on the basis of his lineage, tradition or descent.




4. It is hereby prohibited for any law to confer any right, status, or special position upon any citizen of the United Republic on the basis of lineage, tradition or descent.




5. In order that all persons may benefit from the rights and freedoms specified by this Constitution, every person has the duty to so conduct himself and his affairs as not to infringe upon the rights and freedoms of others or the public interest.



30. Limitations upon, and enforcement and preservation of basic rights, freedoms and duties




1. The human rights and freedoms, the principles of which are set out in this Constitution, shall not be exercised by a person in a manner that causes interference with or curtailment of the rights and freedoms of other persons or of the public interest.




2. It is hereby declared that the provisions contained in this Part of this Constitution which set out the basic human rights, freedoms and duties, do not invalidate any existing legislation or prohibit the enactment of any legislation or the doing of any lawful act in accordance with such legislation for the purposes of—







a.
ensuring that the rights and freedoms of other people or of the interests of the public are not prejudiced by the wrongful exercise of the freedoms and rights of individuals;






b.
ensuring the defence, public safety, public order, public morality, public health, rural and urban development planning, the exploitation and utilization of minerals or the increase and development of property or any other interests for the purposes of enhancing the public benefit;






c.
ensuring the execution of a judgment or order of a court given or made in any civil or criminal matter;






d.
protecting the reputation, rights and freedoms of others or the privacy of persons involved in any court proceedings, prohibiting the disclosure of confidential information, or safeguarding the dignity, authority and independence of the courts;






e.
imposing restrictions, supervising and controlling the formation, management and activities of private societies and organisations in the country; or






f.
enabling any other thing to be done which promotes, or preserves the national interest in general.






3. Any person alleging that any provision in this Part of this Chapter or in any law concerning his right or duty owed to him has been, is being or is likely to be violated by any person anywhere in the United Republic, may institute proceedings for redress in the High Court.




4. Subject to the other provisions of this Constitution, the High Court shall have original jurisdiction to hear and determine any matter brought before it pursuant to this Article; and the state authority may enact legislation for the purposes of—







a.
regulating procedure for instituting proceedings pursuant to this Article;






b.
specifying the powers of the High Court in relation to the hearing of proceedings instituted pursuant to this Article;






c.
ensuring the effective exercise of the powers of the High Court, the preservation and enforcement of the rights, freedoms and duties in accordance with this Constitution.






5. Where in any proceedings it is alleged that any law enacted or any action taken by the Government or any other authority abrogates or abridges any of the basic rights, freedoms and duties set out in Articles 12 to 29 of this Constitution, and the High Court is satisfied that the law or action concerned, to the extent that it conflicts with this Constitution, is void, or is inconsistent with this Constitution, then the High Court, if it deems fit, or if the circumstances or public interest so requires, instead of declaring that such law or action is void, shall have power to decide to afford the Government or other authority concerned an opportunity to rectify the defect found in the law or action concerned within such a period and in such manner as the High Court shall determine, and such law or action shall be deemed to be valid until such time the defect is rectified or the period determined by the High Court lapses, whichever is the earlier.



Section 7. Extraordinary Powers of the State Authority



31. Derogation from rights and freedoms




1. Apart from the provisions of Article 30(2), any law enacted by Parliament shall not be void for the reason only that it enables measures to be taken during a state of emergency or in normal times in relation to persons who are believed to engage in activities which endanger or prejudice the security of the nation, which measures derogate from the provisions of Articles 14 and 15 of this Constitution.




2. It is hereby prohibited to take any of the measures referred to in subarticle (1) of this Article in pursuance of any law during a state of emergency or in normal times in relation to any person, save only to the extent that they are necessary and justifiable for dealing with the situation that exists during the state of emergency, or in normal times dealing with the situation created by the conduct of the person concerned.




3. It is hereby declared that the provisions of this Article shall not authorize the deprivation of a person’s right to live save only for deaths resulting from acts of war.




4. In this and the following Articles of this Part, “state of emergency” means any period during which the Proclamation of State of Emergency made by the President in the exercise of the powers conferred on him by Article 32, is in force.



32. Power to proclaim state of emergency




1. Subject to this Constitution or to any law enacted by Parliament in that behalf, the President may proclaim a state of emergency in the United Republic or in any part thereof.




2. The President may proclaim a state of emergency only if—







a.
the United Republic is at war; or






b.
there is real danger that the United Republic is about to be invaded and to be in a state of war; or






c.
there is actual situation of breakdown of public order or non-existence of public security in the United Republic or in any part thereof such that it is necessary to take extraordinary measures to restore order and security; or






d.
there is a clear and grave danger such that the breakdown of public order and the cessation of public safety in the United Republic or any part thereof are inescapable except by invoking the extraordinary powers; or






e.
there is imminent occurrence of danger, disaster or environmental calamity which threatens the society or part thereof in the United Republic or;






f.
there is some other kind of danger which clearly constitutes a threat to the state.






3. In the event a state of emergency is proclaimed in relation to the whole of the United Republic, or to the whole of Mainland Tanzania or the whole of Tanzania Zanzibar, the President shall forthwith transmit a copy of the proclamation to the Speaker of the National Assembly who, after consultation with the Leader of Government Business in the National Assembly shall convene a meeting of the National Assembly within not more than fourteen days, to consider the situation and decide, whether to pass or not to pass a resolution, which has to be supported by the votes of not less than two thirds of all members, in support of the proclamation of a state of emergency issued by the President.




4. Parliament may enact a legislation providing for times and procedures which will enable certain persons in charge of Government functions in specified areas of the United Republic to request the President to exercise the powers conferred on him by this Article in relation to any of those areas where there exists any of the situations specified in paragraphs (c), (d) and (e) of subarticle (2) and such situation does not extend beyond the boundaries of such areas and also for the purpose of specifying the exercise of executive powers during a state of emergency.




5. A proclamation issued by the President pursuant to this Article shall cease to have effect—







a.
if it is revoked by the President;






b.
if fourteen days lapse from the date of the proclamation without there being passed the resolution referred to in subarticle (3);






c.
after the lapse of a period of six months from the date of the proclamation; save that a sitting of the National Assembly may, before the expiration of the period of six months, extend from time to time the period of the operation of the proclamation for further periods of six months by a resolution passed by votes of not less than two-thirds of all the members present;






d.
at any time when a meeting of the National Assembly revokes the proclamation by a resolution supported by votes of not less than two-thirds of all the members.






6. For the avoidance of doubt in the interpretation or application of the provisions of this Article, the provisions of legislation enacted by Parliament and of any other law, concerning the proclamation of a state of emergency as provided for in this Article shall apply only to the part of the United Republic in respect of which the state of emergency has been proclaimed.



CHAPTER 2. THE EXECUTIVE OF THE UNITED REPUBLIC



PART I. THE PRESIDENT



33. President of the United Republic




1. There shall be a President of the United Republic.




2. The President shall be the Head of State, the Head of Government and the Commander-in-Chief of the Armed Forces.



34. The Government of the United Republic authority




1. There shall be a Government of the United Republic which shall have authority over all Union Matters in the United Republic and over all other matters concerning Mainland Tanzania.




2. The authority of the Government of the United Republic shall concern the application and upholding of this Constitution and also all other matters over which Parliament has power to legislate.




3. All the authority of the Government of the United Republic over all Union Matters in the United Republic and also over all other matters concerning Mainland Tanzania shall vest in the President of the United Republic.




4. Subject to the other provisions of this Constitution, the authority of the Government of the United Republic shall be exercised by either the President himself directly or by delegation of such authority to other persons holding office in the service of the United Republic.




5. It is hereby declared that the provisions of this Article shall not be construed as—







a.
transferring to the President any legal functions conferred by law on any person or authority other than the President; or






b.
preventing Parliament from conferring any legal authority upon any person or persons or authority other than the President.





35. Discharge of the business of the Government




1. All Executive functions of the Government of the United Republic shall be discharged by officers of the Government on behalf of the President.




2. Orders and other directives issued for the purposes of this Article shall be signified in such manner as may be specified in regulations issued by the President in conformity with the provisions of this Constitution.



36. Authority to constitute offices and to appoint officers




1. Subject to the other provisions of this Constitution and of any other law, the President shall have authority to constitute and to abolish any office in the service of the Government of the United Republic.




2. The President shall have the authority to appoint persons to hold positions of leadership responsible for formulating policies for departments and institutions of the Government, and the Chief Executives who are responsible for supervision of the impoementation of those department's and institution's policies in the Service of the Government of the United Republic, in this Constitution or in various laws enacted by the Parliament, which are required to be filled by an appointment made by the President.




3. Subject to the provisions of subarticle (2), other conditions contained in this Constitution and any other relevant law, the authority for appointment of other persons who are not leaders or chief executives, to hold positions in the service of the Government of the United Republic, and also the authority for promoting such persons, to remove them from the office, to terminate their employment and the authority to regulate their discipline of persons who are given that authority, shall vest in the Service Commissions and given authority in respect with positions of authority pursuant to this Constitution or in accordance within any law concerned.




4. The provisions of subarticles (2) and (3) shall not be construed to prohibit the President to take steps of maintaining discipline of the public servants and the public service of the Government of the United Republic.



37. Discharge of duties and in functions of President




1. Apart from complying with the provisions contained this Constitution, and the laws of the United Republic in the performance of his duties and functions, the President shall be free and shall not be obliged to take the advice given to him by any person, save where he is required by this Constitution or any other law to act in accordance with the advice given to him by any person or authority.




2. Where the Cabinet finds that the President is unable to discharge the functions of his office by reason of physical or mental infirmity, it may submit to the Chief Justice a resolution requesting him to certify that the President by reason of physical or mental infirmity, is unable to discharge the functions of his office. Upon receiving such a resolution, the Chief Justice shall appoint a medical board of not less than three persons from amongst experts recognized as such by the law governing medical practitioners in Tanzania and such board shall inquire into that issue and advise the Chief Justice accordingly, and he may, after considering the medical evidence, present to the Speaker a certificate certifying that the President, due to physical or mental infirmity, is unable to discharge the functions of his office; and if the Chief Justice does not rescind that certificate within seven days for the reason that the President’s condition has improved and he has resumed work, then it shall be deemed that the office of the President is vacant, and the provisions contained in subarticle (3) shall apply.




3. Where the President is absent from the United Republic, or is unable to discharge the functions of his office for any other reason, the duties and functions of the President shall be discharged by one of the following, in the order specified, that is to say —







a.
the Vice-President or, if his office is vacant or if he also is absent or is ill; then






b.
the Prime Minister.






4. Where the Prime Minister is discharging the duties and functions of the office of President by reason that the Vice President is absent, then the Prime Minister shall cease to discharge such duties and functions if any of the following events occurs first -







a.
the President returns in the United Republic or, his condition improves and reassumes the discharge of the duties and functions of the President; or






b.
the Vice President returns in the United Republic.






5. Where the office of President becomes vacant by reason of the death of the President, his resignation, loss of the electoral qualifications or inability to perform his functions due to physical infirmity, or failure to discharge the duties and functions of the office of President, then the Vice-President shall be sworn in and become the President for the unexpired period of the term of five years and in accordance with the conditions set out in Article 40, then after consultation with the political party to which he belongs, the President shall propose the name of the person who shall be Vice-President and such appointment shall be confirmed by the National Assembly by votes of not less than fifty percentum of all Members of Parliament.




6. It is hereby declared that the office of President shall not be deemed to be vacant and the President shall not be deemed to be absent from the United Republic or is unable to discharge his duties if he is—







a.
absent from the town which is the seat of Government of the United Republic;






b.
absent from the United Republic for a period of twenty four hours; or






c.
ill but hopes to be better after a short period.






7. Where any of the situations specified in subarticle (6) occurs, and the President deems it appropriate to delegate his powers for the duration of any such situation, then he may give directions in writing for the appointment of any of the persons mentioned in paragraph (a) or (b) of subarticle (3) of this Article for the purposes of discharging the functions of the office of President and the person so appointed shall discharge those functions of the office of President in accordance with the terms specified by the President; save that the terms specified in this Article shall be understood to derogate or prejudice the power of the President under any other law to diminish his functions to any other person in accordance with any other law.




8. The President may direct in writing, if in his opinion it is desirable so, to do, any Minister to discharge any functions of President as may be specified and the Minister so directed shall by virtue of the provisions of this subarticle have the power to discharge those functions in accordance with any directions given by President, notwithstanding the provisions of any other law:


Provided that—







a.
the President shall not have authority to delegate to a Minister in accordance with the provisions of this subarticle any function of the office of President conferred on him by any law arising from the terms of any treaty to which the United Republic is a party if by law the President is not authorised to delegate such function to any other person;






b.
it is hereby declared that directions given by the President under the provisions of this subarticle directing any Minister to discharge any function of the office of President shall not be deemed to prevent the President from discharging such function himself.






9. For the purposes of clarity of the provisions of this Article—







a.
a Cabinet meeting held for the purpose of submitting to the Chief Justice a resolution concerning the state of health of the President shall be deemed to be valid notwithstanding that any member of the Cabinet is absent or that his position is vacant and it shall be deemed that the Cabinet has passed that resolution provided that it is supported by the majority vote of members attending and voting;






b.
the President shall not be deemed as being absent from the United Republic by reason only of the fact that he is in passage from one part of Tanzania to another through a foreign country, or for the reason that he has given directions in accordance with the provisions of subarticle (7) and those directions have not been rescinded.






10. Notwithstanding the preceding provisions set out in this Article, a person discharging the functions of the office of President under this Article shall not have power to dissolve Parliament, to remove any of the Ministers from office or to revoke any appointment made by the President.




11. If any person discharging the functions of the office of President in accordance with the provisions of this Article is a Member of Parliament, he shall not forfeit his seat in the National Assembly or be disqualified for election as Member of Parliament by reason only of his discharging the functions of President.



38. Election of President




1. The President shall be elected by the citizen in accordance with the provisions of this Constitution and in accordance with the law enacted by Parliament pursuant to the provisions of this Constitution, making provisions concerning the election of the President.




2. Subject to the other provisions of this Constitution, the office of President shall be vacant and the election of the President shall be held or that vacancy shall be filled otherwise in accordance with this Constitution, as the case may be, upon the occurrence of any of the following events—







a.
the dissolution of Parliament;






b.
the resignation of the President without first dissolving Parliament;






c.
the disqualification of the President from holding elective office;






d.
the impeachment of the President by the National Assembly in accordance with this Constitution and his removal from office;






e.
certification pursuant to the provisions of Article 37 of this Constitution that the President is unable to discharge his duties and functions;






f.
the death of the President.






3. The office of President shall not be deemed to be vacant by reason only that the National Assembly has passed a motion of no confidence in the Prime Minister.



39. Qualifications for election as President




1. A person shall not be entitled to be elected to hold the office of President of the United Republic save only if—







a.
he is a citizen of the United Republic by birth in terms of the citizenship law;






b.
he has attained the age of forty years;






c.
he is a member of, and a candidate nominated by, a political party;






d.
he is qualified to be a Member of Parliament or a Member of the House of Representatives;






e.
within the period of five years before the General Elections, he has not been convicted by any court for any offence relating to evasion to pay any tax due to the Govemment.






2. Without prejudice to any person’s right and freedom of expression to hold his own views, to profess a religious faith of his choice, to associate with others and to participate with others in community work in accordance with the laws of the land, no person shall be qualified to be elected to hold the office of President of the United Republic unless he is a member of, and a candidate proposed by, a political party.



40. Eligibility for re-election




1. Subject to the other provisions of this Article, any person who holds office as President shall be eligible for re-election to that office.




2. No person shall be elected more than twice to hold the office of President.




3. A person who has been President of Zanzibar shall not be disqualified from being elected President of the United Republic for the reason only that he has once held office as President of Zanzibar.




4. Where the Vice-President holds the office of President in accordance with the provisions of Article 37(5) for less than three years, he shall be eligible to contest for the office of President for two terms, but where he occupies the office of President for three years or more, he shall be eligible to contest for the office of President for one term only.



41. Procedure for the election of President




1. Where Parliament has been dissolved or where any of the events specified in subarticle (2) of Article 38 have occurred and it becomes necessary to hold an election of the President, every political party wishing to participate in the election of President shall submit to the Electoral Commission, in accordance with the law, the name of one of its members whom it proposes as a candidate to contest the election for the President of the United Republic and the name of another member of the party whom it proposes for the office of Vice-President.




2. The names of the candidates proposed for the Presidential election shall be submitted to the Electoral Commission on a date and time appointed in accordance with a law enacted by Parliament, and a person shall not be validly nominated save only if his nomination is supported by such number of voters and in such manner as shall be prescribed by an Act of Parliament.




3. If on the date and time appointed for the purpose of submission of the names of the candidates proposed only one candidate is validly nominated, the Electoral Commission shall present such candidate’s name to the people, who shall vote either for or against him in accordance with the provisions of this Article and an Act enacted by Parliament.




4. The election of the President of the United Republic shall be held on a date to be appointed by the Electoral Commission in accordance with an Act of Parliament.




5. All other matters concerning the procedures for the election of the President, shall be as provided for in a law enacted by Parliament in that behalf.




6. Any candidate contesting for the office of President shall be declared duly elected President only if he has obtained more than half of all the valid votes cast or, where a second ballot is held for the reason that no candidate obtained more than half of all the valid votes, if he obtains either more than half of all valid votes cast or more votes than any of the other candidates.




7. When a candidate is declared by the Electoral Commission to have been duly elected in accordance with this Article, then no court of law shall have any power to inquire into the election of that candidate.



42. Time of assumption and term of office of President




1. The President-elect shall assume office of President as soon as possible after it is declared that he has been elected President, but in any event he shall assume office before the expiration of not more than seven days.




2. Unless he sooner resigns or dies, the person elected as President, subject to the provisions contained in subarticle (3), shall hold the office of President for a period of five years from the date on which he was elected President.




3. A person elected President shall hold the office of President until—







a.
the day his successor in office takes the oath of office; or






b.
the day he dies while in office; or






c.
the day he resigns from office; or






d.
he ceases to hold the office of President in accordance with the provisions of this Constitution.






4. If the United Republic is at war and the President considers that it is not practicable to hold elections, the National Assembly may from time to time, pass a resolution extending the period of five years specified in subarticle (2) of this Article save that no such extension shall exceed a period of six months at any one time.




5. Every President-elect and every person acting in the office of President shall, before assuming the functions of the office of President, take and subscribe, in the presence of the Chief Justice of the United Republic, the oath of allegiance and such other oath for the execution of the functions of the office of President as may be prescribed by an Act of Parliament.



43. Terms of office of President




1. The President shall be paid such salary and other remuneration, and on retirement he shall receive such pension, gratuity or allowances, as may be determined by the National Assembly, and the salary, other remuneration, pension, and that gratuity shall all be charged on the Consolidated Fund of the United Republic and shall be paid in accordance with the provisions of this Article.




2. The salary and all other payments due to the President shall not be reduced while he is in office in accordance with the provisions of this Constitution.



44. Power to declare war




1. Subject to this Constitution or to any Act of Parliament providing in that behalf, the President may declare the existence of a state of war between the United Republic and any other country.




2. After making the declaration, the President shall transmit a copy of such declaration to the Speaker of the National Assembly who, after consultation with the Leader of Government Business in the National Assembly, shall within fourteen days from the date of the declaration, convene a meeting of the National Assembly to deliberate on the prevailing situation and to consider whether or not to pass a resolution in support of the declaration of war made by the President.



45. Prerogative of mercy




1. Subject to the other provisions contained in this Article, the President may do any of the following:







a.
grant a pardon to any person convicted by a court of law of any offence, and he may grant such pardon unconditionally or on conditions, subject to law;






b.
grant any person a respite, either indefinitely or for a specified period, of the execution of any punishment imposed on that person for any offence;






c.
substitute a less severe form of punishment for any punishment imposed on any person for any offence; and






d.
remit the whole or part of any punishment imposed on any person for any offence, or remit the whole or part of any penalty of fine or forfeiture of property belonging to a convicted person which would otherwise be due to the Government of the United Republic on account of any offence.






2. Parliament may enact legislation making provision for the procedure to be followed by the President in the exercise of his powers under this Article.




3. The provisions of this Article shall apply to persons convicted and punished in Tanzania Zanzibar and to punishments imposed in Tanzania Zanzibar under legislation enacted by Parliament which applies to Tanzania Zanzibar, likewise such provisions shall apply to persons convicted and punished in Mainland Tanzania in accordance with law.



46. Immunity from criminal and civil proceedings




1. During the President’s tenure of office in accordance with this Constitution it shall be prohibited to institute or continue in court any criminal proceedings whatsoever against him.




2. During the President’s tenure of office in accordance with this Constitution, no civil proceedings against him shall be instituted in court in respect of anything done or not done, or purporting to have been done or not done, by him in his personal capacity as an ordinary citizen whether before or after he assumed the office of President, unless at least thirty days before the proceedings are instituted in court, notice of claim in writing has been delivered to him or sent to him pursuant to the procedure prescribed by an Act of Parliament, stating the nature of such proceedings, the cause of action, the name, residential address of the claimant and the relief which he claims.




3. Except where he ceases to hold the office of President pursuant to the provisions of Article 46A(10) it shall be prohibited to institute in court criminal or civil proceedings whatsoever against a person who was holding the office of President after he ceases to hold such office for anything he did in his capacity as President while he held the office of President in accordance with this Constitution.



46A. Impeachment by the National Assembly




1. Notwithstanding the provisions of Article 46 of this Constitution the National Assembly may pass a resolution to remove the President from office if a motion to impeach the President is moved and passed in accordance with the provisions of this Article.




2. Subject to the other provisions of this Article, no motion to impeach the President shall be moved save only if it is alleged that the President—







a.
has committed acts which generally violate the Constitution or the law concerning the ethics of public leaders;






b.
has committed acts which contravene the conditions concerning the registration of political parties specified in Article 20(2) of this Constitution; or






c.
has conducted himself in a manner which lowers the esteem of the office of President of the United Republic, and no such motion shall be moved within twenty months from the time when a similar motion was previously moved and rejected by the National Assembly.






3. The National Assembly shall not pass a motion to impeach the President save only if—







a.
a written notice signed and supported by not less the twenty per cent of all the member of Parliament is submitted to the Speaker thirty days prior to the sitting at which such motion is intended to be moved in the National Assembly, specifying the wrong committed by the president and proposing that a Special Committee of Inquiry be constituted to inquire into the charges brought against the President.






b.
at any time after the Speaker receives the notice duly signed by the Member of Parliament and satisfies himself that the provisions of the Constitution for the moving of the motion have been complied with, to vote on the motion to constitute a Special Committee of Inquiry, and if it is supported by not less than two thirds of all the Member of Parliament, the Speaker shall announce the names of the member of the Special Committee of Inquiry






4. The Special Committee of Inquiry for the purpose of this Article shall consist of the following members, that is to say—







a.
the Chief Justice of the United Republic who shall be the Chairman of the Committee;






b.
the Chief Justice of Tanzania Zanzibar; and






c.
seven members appointed by the Speaker in accordance with the Standing Orders of the National Assembly and taking into account the proportional representation amongst the political parties represented in the National Assembly.






5. In the event that the National Assembly passes the motion to constitute a Special Committee of Inquiry, the President shall be deemed to be out of office, and the duties and functions of the office of President shall be discharged in accordance with the provisions of Article 37(3) of this Constitution until the Speaker shall inform the President about the resolution of the National Assembly in connection with the charges brought against him.




6. Within seven days after the Special Committee of Inquiry is constituted, it shall sit, inquire into and analyse the charges preferred against the President, including affording the President the opportunity to be heard in his defence in accordance with the procedure prescribed by the Standing Orders of the National Assembly.




7. As soon as possible and in any event within a period of not more than ninety days, the Special Committee of Inquiry shall submit its report to the Speaker.




8. After the Speaker receives the report of the Special Committee of Inquiry, the report shall be tabled before the National Assembly in accordance with the procedure prescribed by the Standing Orders of the National Assembly.




9. After the report of the Special Committee of Inquiry is submitted pursuant to subarticle (8) the National Assembly shall discuss the report and shall afford the President the opportunity to be heard, and then by the votes of not less than two thirds majority of all the Members of Parliament, the National Assembly shall pass a resolution either that the charges against the President have been proved and that he is unworthy of continuing to hold the office of President, or that the charges have not been proved.




10. In the event the National Assembly passes a resolution that the charges against the President have been proved and that he is unworthy of continuing to hold the office of President, the Speaker shall inform the President and the Chairman of the Electoral Commission about such resolution of the National Assembly, whereupon the President shall be obliged to resign before the expiry of three days from the day the National Assembly passed the resolution.




11. In the event the President ceases to hold the office of President by reason of the charges against him being proved he shall not be entitled to receive any payment by way of pension or to receive any benefits or other privileges which he has under the Constitution or any other law enacted by Parliament.



46B. Duty of principal leaders of organs with executive power to preserve Union




1. Without prejudice to the duty of every citizen which is mentioned in Article 28 this Constitution, the principal executive leaders of the organs vested with executive powers in the United Republic mentioned in Article 4 of this Constitution Act No. 12 shall be duty bound, each of them in the exercise of the powers conferred on him by this Constitution or the Constitution of Zanzibar 1984, to ensure that he protects, strengthens and preserves the integrity of the United Republic.




2. For the purposes of the provisions of subarticle (1), each of the principal leaders of the organs vested with executive powers of the United Republic shall, before assuming office in accordance with this Constitution, take oath to defend and preserve the integrity of the United Republic in accordance with this Constitution.




3. The principal leaders to whom the provisions of this Article apply are:







a.
the President of the United Republic;






b.
the Vice-President of the United Republic;






c.
the President of Zanzibar; and






d.
the Prime Minister of the United Republic.





PART II. VICE-PRESIDENT



47. Vice-President his duties and powers




1. There shall be a Vice-President, who shall be the principal assistant to the President in respect of all the matters in the United Republic generally and, in particular, shall—







a.
assist the President in making a follow-up on the day-to-day implementation of Union Matters;






b.
perform all duties assigned to him by the President; and






c.
perform all duties and functions of the office of President when the President is out of office or out of the country.






2. Without prejudice to the provisions of Article 37 (5), the Vice-President shall be elected in the same election together with the President, after being nominated by his party at the same time as the Presidential candidate and being voted for together on the same ticket. When the Presidential candidate is elected the Vice-President shall have been elected.




3. A person shall be nominated to contest for the office of Vice-President on the basis of the principle that where the President of the United Republic hails from one part of the United Republic, then the Vice-President shall be a person who hails from the other part of the Union.




4. A person shall not be nominated to contest for the office of Vice-President of the United Republic, save only if—







a.
he is a citizen of the United by birth Republic in accordance with the citizenship law;






b.
he has attained the age of forty;






c.
he is a member of, and a candidate nominated by, a political party;






d.
he is qualified to be a Member of Parliament or a Member of the House of Representatives; and






e.
within the period of five years before the elections he has not been convicted by any court for any offence relating to evasion to pay any tax due to the Government..






5. Any party shall not be prevented from nominating any person to contest for the office of Vice-President for the reason only that such person is at that time holding the office of President of Zanzibar or the office of Prime Minister of the United Republic.




6. The Vice-President shall not at the same time be a Member of Parliament, Prime Minister of the United Republic, or President of Zanzibar.




7. Where a person who is Prime Minister, or President of Zanzibar is appointed or elected to be Vice-President of the United Republic he shall cease to hold the office of Prime Minister or President of Zanzibar, as the case may be.




8. The Vice-President shall perform his duties under the direction and supervision of the President and shall provide leadership and be answerable to the President in respect of any matters or functions assigned to him by the President.



48. Time of assumption of office of the Vice-President




1. The Vice-President shall assume the office of Vice-President on the same day the President assumes office.




2. The Vice-President appointed in accordance with Article 50 (4) shall take oath and assume his office after his appointment is confirmed by the National Assembly.



49. Oath of office of the Vice-President


The Vice-President shall, before assuming office, make and subscribe before the Chief Justice of the United Republic the oath of allegiance and such other oath concerning the due discharge of the function of his office as may be prescribed by Act of Parliament.



50. Tenure of office of Vice-President




1. Unless he sooner resigns or dies, a person elected or appointed in accordance with Article 37(5), to be Vice-President, shall, subject to the other provisions of this Article, hold office for a period of five years from the day he is elected Vice-President.




2. The Vice-President shall hold office until—







a.
his tenure of office expires;






b.
he dies while in office;






c.
he resigns;






d.
he is sworn in as President after the office of President falls vacant;






e.
he is convicted of any criminal offence disclosing lack of honesty or loyalty;






f.
when another President is sworn in to hold the office of President together with his Vice-President;






g.
he is removed from office following his impeachment by the National Assembly in accordance with the provisions of subarticle (3) of this Article;






h.
he otherwise ceases to hold the office of Vice-President in accordance with the provisions of this Constitution.






3. The National Assembly shall have the same power to remove the Vice-President from office as it has in relation to the President save that any motion to impeach the Vice-President shall be moved before the National Assembly only if it is alleged that—







a.
the President has submitted a certificate to the Speaker stating that the Vice-President has ceased or failed to discharge the duties and functions of the office of Vice-President;






b.
he has committed acts which generally violate the Constitution or the law concerning the ethics of public leaders;






c.
he has committed acts which contravene the conditions concerning the registration of political parties specified in Article 20(2) of the Constitution;






d.
he has conducted himself in a manner that lowers the esteem of the office of President of the United Republic or the office of Vice-President.




And no such motion shall be moved within twelve months from the time when a similar motion was previously moved and rejected by the National Assembly.




4. In the event that the office of Vice-President is vacant pursuant to the relevant provisions subarticle (2) or (3) of this Article as soon as possible and in any event within a period not exceeding fourteen days after the Vice-President has ceased to hold his office, the President shall appoint a person who shall be the Vice-President and such appointment shall be confirmed by the National Assembly by a majority vote of the Members of Parliament.




5. All other provisions of Article 46A of the Constitution shall apply also in relation to the Vice-President save only that a Vice-President who has been removed from office under subarticle (3) shall no longer qualify to hold the office of President, Vice-President, Prime Minister or President of Zanzibar.



PART III. PRIME MINISTER, CABINET AND THE GOVERNMENT



Section 1. Prime Minister



51. Prime Minister of the United Republic




1. There shall be a Prime Minister of the United Republic who shall be appointed by the President in accordance with the provisions of this Article and who, before assuming his office, shall take and subscribe before the President such oath of office of Prime Minister as may be prescribed by Parliament.




2. As soon as possible, and in any event within fourteen days after assuming his office, the President shall appoint a Member of Parliament elected from a constituency from a political party having a majority of Members of Parliament in the National Assembly or, if no political party has a majority, who appears to have the support of the majority of the Members of Parliament, to be Prime Minister of the United Republic, and he shall not assume office until his appointment is first confirmed by a resolution of the National Assembly supported by a majority vote of Members of Parliament.




3. Subject to the other provisions of this Constitution, the Prime Minister shall hold the office of Prime Minister until—







a.
the day the President-elect takes his oath of office; or






b.
the day he dies while in office;






c.
the day he resigns; or






d.
the day the President appoints another Member of Parliament to hold the office of Prime Minister; or






e.
he ceases to hold the office of Prime Minister in accordance with the other provisions of this Constitution.





52. Functions and authority of the Prime Minister




1. The Prime Minister shall have authority over the control, supervision and execution of the day-to-day functions and affairs of the Government of the United Republic.




2. The Prime Minister shall be the Leader of Government Business in the National Assembly.




3. In the exercise of his authority, the Prime Minister shall perform or cause to be performed any matter or matters which the President directs to be done.



53. Accountability of the Executive




1. Subject to the provisions of this Constitution, the Prime Minister shall be accountable to the President for the exercise of his authority.




2. The Executive of the United Republic, under the authority of the President, shall be the organ having the power to determine the policy of the Government in general, and Ministers under the leadership of the Prime Minister, shall be collectively responsible in the National Assembly for the execution of the affairs of the Government of the United Republic.



53A. Vote of no confidence




1. Notwithstanding the provisions of Article 51 of this Constitution, the National Assembly may pass a vote of no confidence in the Prime Minister if a motion proposing in that behalf is moved and passed in accordance with the provisions of this Article.




2. Subject to the other provisions of this Article, any motion for a vote of no confidence in the Prime Minister shall not be moved in the National Assembly if—







a.
either it has no relation with the discharge of the responsibilities of the Prime Minister in accordance with Article 52 of the Constitution) or there are no allegations that the Prime Minister has contravened the law concerning the ethics of public leaders;






b.
six months have not lapsed since he was appointed;






c.
nine months have not lapsed since a similar motion was moved in and rejected by the National Assembly.






3. A motion for a vote of no confidence in the Prime Minister shall not be passed by the National Assembly save only if:







a.
a written notice, signed and supported by not less than twenty percentum of all the Members of Parliament is submitted to the Speaker, at least fourteen days prior to the day on which the motion is intended to be moved before the National Assembly;






b.
The Speaker satisfies himself that the provisions of the Constitution governing the moving of the motion have been complied with.






4. A motion which satisfies the provisions of this Article shall be moved before the National Assembly as soon as possible in accordance with the Standing Orders of the National Assembly.




5. A motion for a vote of no confidence in the Prime Minister shall be passed only if it is supported by a majority of the Members of Parliament.




6. In the event the motion for a vote of no confidence in the Prime Minister is supported by a majority of the Members of Parliament, the Speaker shall submit the resolution to the President, and as soon as possible and in any event within two days from the day the National Assembly passed the vote of no confidence in the Prime Minister, the Prime Minister shall be required to resign, and the President shall appoint another Member of Parliament to be Prime Minister.



Section 2. Cabinet and Government



54. Cabinet




1. There shall be a Cabinet the members of which shall be the Vice-President, the Prime Minister, the President of Zanzibar, and all the Ministers.




2. The President shall attend the meetings of the Cabinet and shall preside over those meetings. In the event the President is absent, the meetings shall be presided over by the Vice-President, and if both the President and the Vice-President are absent, the Prime Minister shall preside over the meetings.




3. Subject to the provisions contained in Article 37(1) of this Constitution the Cabinet shall be the principal organ for advising the President regarding all matters concerning the exercise of his powers in accordance with the provisions of this Constitution, and it shall assist and advise the President over any matter which shall be submitted to the Cabinet pursuant to specific or general directions issued by the President.




4. The Attorney General shall attend all the meetings of the Cabinet and shall have all the rights of a member of those meetings save that he shall not have the right to vote at such meetings.




5. The question whether any advice, and if so, what advice was given by the Cabinet to the President, shall not be inquired into in any court.



55. Appointment of Ministers and Deputy Ministers




1. All Ministers who are members of the Cabinet by virtue of Article 54 shall be appointed by the President after consultation with the Prime Minister, and they shall be responsible for such offices as the President may, from time to time, by writing under his hand and the Public Seal, establish.




2. In addition to the Ministers referred to in subarticle (1) the President may, after consultation with the Prime Minister, appoint Deputy Ministers. All Deputy Ministers shall not be members of the Cabinet.




3. The President may appoint any number of Deputy Ministers who shall assist Ministers in the discharge of their duties and functions.




4. All Ministers and Deputy Ministers shall be appointed from among Members of Parliament.




5. Notwithstanding the provisions of subarticle (4), in the event that the President is obliged to appoint a Minister or a Deputy Minister after dissolution of Parliament then he may appoint any person who was a Member of Parliament before Parliament was dissolved.



56. Oath of office of Ministers and Deputy Ministers


A Minister or a Deputy Minister shall not assume his office until he has first taken and subscribed, before the President, the oath of allegiance and such other oath for the discharge of the duties of his office as may be prescribed by a law enacted by Parliament.



57. Tenure of office of Ministers and Deputy Ministers




1. The tenure of office of a Minister, or a Deputy Minister shall commence on the date he is appointed to hold that office.




2. The Office of a Minister or a Deputy Minister shall become vacant upon the occurrence of any of the following:







a.
if the incumbent resigns or dies;






b.
where the incumbent ceases to be a Member of Parliament for any reason not connected with the dissolution of Parliament;






c.
where the President revokes the appointment thereby removing the incumbent from office;






d.
where he is elected Speaker;






e.
where the Prime Minister resigns or his office becomes vacant for any other reason;






f.
immediately before the President elect assumes office;






g.
where the Ethics Tribunal makes a decision confirming that he has contravened the law concerning ethics of public leaders.





58. Terms of office of Ministers and Deputy Ministers


Ministers and Deputy Ministers shall hold office during the pleasure of the President, and shall be paid a salary, allowances and other remuneration in accordance with a law enacted by Parliament.



59. Attorney General for the Government of the United Republic




1. There shall be an Attorney General for the Government of the United Republic, who in the subsequent Articles of this Constitution, shall simply be referred to as the “Attorney General” who shall be appointed by the President.




2. The Attorney General shall be appointed from amongst public officers qualified to perform functions of advocate or, persons who are qualified to be registered as advocates and, has continuously held those qualifications for a period of not less than ten years.




3. The Attorney General shall be the adviser of the Government of the United Republic on legal matters and for that purpose shall be responsible for advising the Government of the United Republic on all legal matters, and to discharge any other functions pertaining to or connected with law which are referred to or assigned to him by the President and also to discharge such other duties or functions which shall be entrusted to him by this Constitution or by any law.




4. In the discharge of his duties and functions in accordance with this Article, the Attorney General shall be entitled to appear and be heard in all courts in the United Republic.




5. The Attorney General shall be a Member of Parliament by virtue of his office, and he shall hold office until—







a.
his appointment is revoked by the President; or






b.
immediately before the President-elect assumes the office of President




and he shall be paid a salary, allowances and other remuneration in accordance with a law enacted by Parliament.



59A. Deputy Attorney General




1. There shall be a Deputy Attorney General of the United Republic, who shall be appointed by the President from amongst persons with qualifications specified in subarticle (2) of Article 59, and has continuously held those qualifications for a period of not less than ten years.




2. The Deputy Attorney General shall be the principal assistant in the discharge of duties and functions of the Attorney General and shall discharge other duties and functions as may be assigned by the Attorney General.



59B. Director of Public Prosecutions




1. There shall be a Director of Public Prosecutions who shall be appointed by the President from amongst persons with qualifications specified in subarticle (2) of Article 59 and has continuously held those qualifications for a period of not less than ten years.




2. The Director of Public Prosecutions shall have powers to institute, prosecute and supervise all criminal prosecutions in the country.




3. The powers of the Director of Public Prosecutions under subarticle (2), may be exercised by him in person or on his directions, by officers under him, or any other officers who discharge these duties under his instructions.




4. In exercising his powers, the Director of Public Prosecutions shall be free, shall not be interfered with by any person or with any authority and shall have regard to the following -







a.
the need to dispensing justice;






b.
prevention of misuse of procedures for dispensing justice;






c.
public interest.






5. The Director of Public Prosecutions shall exercise his powers as may be prescribed by any law enacted or to be enacted by the Parliament.



60. Secretary to the Cabinet


There shall be a Secretary to the Cabinet who shall be the chief executive officer in the office of the Cabinet, and he shall discharge the following functions, in compliance with the general or specific directions issued to him by the President, that is to say:







a.
to work out a programme for Cabinet meetings and prepare the agenda for each meeting;






b.
to record minutes and maintain a record of Cabinet meetings;






c.
to notify and explain the decision of the Cabinet to every person or public institution concerned with any such decision; and






d.
to discharge any other duties and functions as shall be directed from time to time by the President.





61. Regional Commissioners




1. There shall be a Regional Commissioner for each region within the United Republic who, subject to subarticle (3), shall be a leader in the Government of the United Republic.




2. Regional Commissioners in Mainland Tanzania shall be appointed by the President, after consultation with the Prime Minister.




3. Regional Commissioners in Tanzania Zanzibar shall be appointed by the President of Zanzibar, after consultation with the President.




4. Without prejudice to the provisions of subarticle (5), every Regional Commissioner shall have the duty to supervise the discharge of all the duties and functions of the Government of the United Republic in the region assigned to him and for that purpose, he shall discharge all duties and functions specified by or under any written law as being functions of a Regional Commissioner, and shall exercise all such powers specified by any law enacted by Parliament.




5. In addition to his duties and functions specified in the preceding provisions of this Article, a Regional Commissioner for any region in Tanzania Zanzibar shall discharge the duties and functions of the Revolutionary Government of Zanzibar which shall be assigned to him by the President of Zanzibar and in accordance with the Constitution of Zanzibar, 1984, or any law enacted by the House of Representatives.



CHAPTER 3. THE LEGISLATURE OF THE UNITED REPUBLIC



PART I. PARLIAMENT



62. Parliament




1. There shall be a Parliament of the United Republic which shall consist of two parts, that is to say, the President and the National Assembly.




2. The National Assembly shall consist of all categories of members specified in Article 66 of this Constitution, who shall all be designated as Members of Parliament.




3. Whenever any matter requires to be decided or done by both parts of Parliament in accordance with the provisions of this Constitution, or of any other law, then that matter shall not be deemed to have been duly decided or done unless it is decided or done by the Members of Parliament and also by the President in accordance with their respective authority in relation to that matter.



63. Authority of Parliament




1. The President as one part of Parliament shall exercise all the authority vested in him by this Constitution for that purpose.




2. The second part of Parliament shall be the principal organ of the United Republic which shall have the authority on behalf of the people to oversee and advise the Government of the United Republic and all its organs in the discharge of their respective responsibilities in accordance with this Constitution.




3. For the purposes of discharging its functions the National Assembly may—







a.
put any question to any Minister concerning public affairs in the United Republic which are within his responsibility;






b.
debate the performance of each Ministry during the annual budget session of the National Assembly;






c.
deliberate upon and authorize any long or short term plan which is intended to be implemented in the United Republic and enact a law to regulate the implementation of that plan;






d.
enact legislation where implementation requires legislation;






e.
deliberate upon and ratify all treaties and agreements to which the United Republic is party and the provisions of which require ratification.





64. Legislative power




1. Legislative power in relation to all Union Matters and also in relation to all other matters concerning Mainland Tanzania is hereby vested in Parliament.




2. Legislative power in Tanzania Zanzibar over all matters which are not Union Matters is hereby vested in the House of Representatives.




3. Where any law enacted by the House of Representatives concerns any matter in Tanzania Zanzibar which is within the legislative jurisdiction of Parliament, that law shall be null and void, and likewise if any law enacted by Parliament concerns any matter which is within the legislative jurisdiction of the House of Representatives that law shall be null and void.




4. Any law enacted by Parliament concerning any matter shall not apply to Tanzania Zanzibar save in accordance with the following provisions:







a.
such law shall have expressly stated that it shall apply to Mainland Tanzania as well as to Tanzania Zanzibar or it replaces, amends or repeals a law which is in operation in Tanzania Zanzibar;






b.
such law replaces, or amends or repeals a law which was previously in operation in Mainland Tanzania and also in operation in Tanzania Zanzibar pursuant to the Articles of the Union of Tanganyika and Zanzibar, or pursuant to any law which expressly stated that it shall apply to Mainland Tanzania as well as Tanzania Zanzibar; or






c.
such law relates to Union Matters; and whenever reference is made to the term “Tanzania” in any law, it is hereby declared that such law shall apply in the United Republic in accordance with the interpretation contained in the provisions of this Article.






5. Without prejudice to the application of the Constitution of Zanzibar in accordance with this Constitution concerning all matters pertaining to Tanzania Zanzibar which are not Union Matters, this Constitution shall have the force of law in the whole of the United Republic, and in the event any other law conflicts with the provisions contained in this Constitution, the Constitution shall prevail and that other law, to the extent of the inconsistency with the Constitution, shall be void.



65. Life of Parliament




1. Subject to the other provisions of this Constitution, the life of each Parliament shall be five years.




2. For the purposes of this Constitution the expression “life of Parliament” means that whole period commencing from the date the new Parliament was first summoned after a general election and ending on the date of dissolution of that Parliament for the purpose of enabling the holding of another ordinary general election.



PART II. MEMBERS, CONSTITUENCIES AND ELECTION OF MEMBERS



Section 1. Members of the National Assembly



66. Members of Parliament




1. Subject to the other provisions of this Article, there shall be the following categories of Members of Parliament, that is to say:—







a.
members elected to represent constituencies;






b.
women members being not less than thirty percentum of all the members mentioned in paragraphs (a), (c), (d), (e) and (f) with qualifications mentioned in Article 67 elected by the political parties in accordance with Article 78, on the basis of proportion of votes;






c.
five members elected by the House of Representatives from among its members;






d.
the Attorney General;






e.
not more than ten members appointed by the President from amongst persons with qualifications specified under paragraphs (a) and (c) of subarticle (1) of Article 67 and, at least five members amongst them shall be women;






f.
the Speaker, if he is not elected from amongst the members.






2. The President and the Vice-President shall each not be a Member of Parliament.




3. Where a Regional Commissioner is elected a Member of Parliament representing a constituency or where a Member of Parliament representing a constituency is appointed a Regional Conunissioner, the National Assembly shall be deemed to consist of the requisite number of members and its proceedings shall be valid notwithstanding that the ordinary total number of members in terms of this Article shall have been reduced by reason of such election of the Regional Commissioner or such appointment of a constituency member.



67. Qualifications for Member of Parliament




1. Subject to the provisions contained in this Article, any person shall be qualified for election or appointment as a Member of Parliament if he -







a.
is a citizen of the United Republic who has attained the age of twenty-one years and who can read and write in Kiswahili or English; and






b.
is a member and a candidate proposed by a political party.






2. Such person possesses or has voluntarily acquired citizenship of any other country-







a.
such person possesses or voluntarily acquires the citizenship of any other country;






b.
in accordance with a law applicable in the United Republic it has been formally certified that such person is of unsound mind;






c.
such person has been convicted by any court in the United Republic and sentenced to death or to a term of imprisonment exceeding six months for any offence however styled involving dishonesty;






d.
within a period of five years preceding the date of a general election such person has been convicted and sentenced to imprisonment for an offence involving dishonesty or for contravening the law concerning ethics of public leaders;






e.
without prejudice to a person's right and freedom to hold his own views, to profess a religious faith of his choice, to associate with others and to participate in community work in accordance with the laws of the land, no person shall be qualified to be elected to the office of President of the United Republic if he is not a member of, and a candidate proposed by, a political party;






f.
such person has an interest in any Government contract of any kind in respect of which special restrictions are prescribed by Act of Parliament and he has contravened such restrictions;






g.
such person holds a senior office in the service of the Government of the United Republic, not being an office of which the President may or is required to appoint a Member of Parliament in accordance with this Constitution or a law enacted by Parliament; or






h.
in accordance with a law enacted by Parliament dealing with offences concerning election of any kind such person has been disqualified from registering as a voter or from voting in a Parliamentary election.






3. A person shall not be competent to contest for election as a constituency Member of Parliament at any general election if he is at the same time contesting for election to the office of President, nor shall he be competent to contest for election as a Member of Parliament at any by-election if he is President.




4. Parliament may enact a law making provisions disqualifying a person from being elected Member of Parliament representing a constituency if such person holds an office whose functions involve the conduct of, or supervision over, the election of Members of Parliament or the registration of voters for the elections of Members of Parliament; save that such law shall not make provision disqualifying the Speaker from being elected Member of Parliament representing a constituency nor make provisions which cause a person elected Speaker to vacate that office of Speaker or his ordinary seat as Member of Parliament.




5. Parliament may enact a law for the purpose of making provisions for the disqualification of a person from being elected a Member of Parliament representing a constituency for any period, to be specified by Parliament (save that such period shall not exceed five years) if such person shall be convicted by a court for any type of offences, in connection with the election of Members of Parliament, as specified in that law.




6. For the purposes of giving opportunity to appeal according to law to any person who has been formally certified to be of unsound mind, or convicted and sentenced to death or imprisonment, or convicted for any offence specified under the law in terms of subarticle (5) of this Article, Parliament may enact law providing that such judgment being appealed against by that person shall have no effect for the purposes of the provisions of subarticle (2) or (5) of this Article until the expiration of the period to be specified in such legislation.




7. The following rules shall apply for the purposes of interpreting paragraphs (c), (d) and (e) of subarticle (2) of this Article, that is to say-







a.
where a person has been awarded two or more prison sentences to run consecutively, such sentences shall be regarded to be separate provided that each of the sentences does not exceed six months; but if the period specified in any of the sentences exceeds six months, such sentences shall be regarded as one sentence;






b.
if a person is sentenced to imprisonment where he could otherwise have been sentenced to a fine, or where the sentence of imprisonment is imposed for failure to pay a fine or ordered, such period of imprisonment shall not be taken into account.






8. In paragraph (f) of subarticle (2) of this Article "Government contract" means any contractual agreement in which one of the parties is the Govemment of the United Republic, or the Revolutionary Govemment of Zanzibar or any department of that Government or any officer of the Government who has taken part on behalf of the Government.




9. [Subarticles (9), (10), (11) and (12) are repealed by Act No. 4 of 1992 Art.19(d)]




10. For the purposes of interpretation of the qualifications for election contained in the following Articles whenever it is stated in this Constitution that the implementation of any matter requires a person who has the qualification for election, or a person who has not been disqualified from election, then unless the context requires otherwise, it shall be understood that the qualifications concerned or those which enable a person to be elected a Member representing a constituency as provided in subarticle (1) of this Article.



68. Oath of Members of Parliament


Every member of Parliament shall be required to take and subscribe before the National Assembly the oath of allegiance before commencing to take part in the business of the National Assembly save that he may take part in the election of Speaker before taking that oath.



69. Formal declaration by Members of Parliament concerning ethics of leaders




1. Every Member of Parliament shall be required before the expiration of thirty days since taking oath as Memberment of Parliament to submit to the Speaker two copies of a formal declaration that he has not lost the qualifications for election in terms of paragraph (d) of subarticle (2) of Article 67.




2. The formal declaration required to be submitted to the Speaker shall be made on a special form prescribed in accordance with a law enacted by Parliament.




3. The Speaker shall transmit to the Ethics Commissioner a copy of every formal declaration submitted to him in accordance with the provisions of this Article.




4. In this Article and in Articles 70 and 84 “the Ethics Commissioner” means the Commissioner appointed to head the Ethics Secretariat referred to in Article 132 of this Constitution.



70. Members to submit statement of property




1. Every Member of Parliament shall be required to submit to the Speaker two copies of a formal statement regarding his property and the property of his spouse. The statement shall be made on a special form prescribed by a law enacted by Parliament and shall be submitted from time to time as shall be directed by such law.




2. The Speaker shall transmit to the Ethics Commissioner, a copy of every formal statement submitted to him in accordance with the provisions of this Article.




3. Parliament may enact legislation for the purposes of making provisions designed for the protection of the statement of property submitted by a Member of Parliament in accordance with the provisions of this Article and to ensure that persons unauthorized or not concerned do not get the opportunity to see the statement of property or to know its contents.



71. Tenure of office of Member of Parliament




1. A Member of Parliament shall cease to be Member of Parliament and shall vacate his seat in the National Assembly upon the occurrence of any of the following matters:







a.
where anything happens which, had he not been a Member of Parliament, would have disqualified him from election, or would make him lose the qualifications for election, or would disqualify him from election or appointment in accordance with the provisions of this Constitution;






b.
where such Member of Parliament is elected President;






c.
where a Member of Parliament fails to attend three consecutive meetings of the National Assembly without the permission of the Speaker;






d.
where it is established that he has contravened the provisions of the law concerning the ethics of public leaders;






e.
where a Member of Parliament ceases to be a member of the party to which he belonged when he was elected or appointed to be a Member of Parliament;






f.
where a Member of Parliament is elected or appointed Vice-President;






g.
in the case of a Member of Parliament who is required to submit a formal statement of property in accordance with the provisions of Article 70, if he fails to make such formal statement in accordance with the provisions of that Article within the period prescribed for that purpose by a law enacted by Parliament,




but where a Member of Parliament does not cease to be a Member of Parliament on account of any of those matters mentioned and if he does not sooner resign or die, then he shall continue to hold office as Member of Parliament until the next general election.




2. Parliament may enact a law for the purpose of making provisions enabling a Member of Parliament to appeal according to law, against a decision which confirms that he is a person of unsound mind, or against a sentence of death or imprisonment or against conviction for an offence of the type referred to in the provisions of subarticle (5) of Article 67 of this Constitution, and that law may provide that the decision appealed against by the Member of Parliament shall have no effect in law until the expiration of the period prescribed in that law.



72. Cessation of employment of civil servants on contesting for election


Where any person holding office in the service of the Government which office is of the type mentioned in Article 67(2)(g) decides—







a.
to contest for election to the office of President or any other office under this Constitution; or






b.
to contest for leadership at any level in a political party contrary to the terms of employment, the employment of such person shall be considered to have ceased from the date of his becoming a candidate or of contesting for leadership in the political party.





73. Terms of service of Members of Parliament


All Members of Parliament of all categories shall hold office in accordance with this Constitution, and shall be paid a salary, allowances and other remuneration in accordance with a law enacted by Parliament.



Section 2. Electoral Commission



74. Electoral Commission




1. There shall be an Electoral Commission of the United Republic which shall consist of the following members to be appointed by the President:







a.
a Chairman who shall be a Judge of the High Court or a Justice of the Court of Appeal, who shall be a person with qualifications to be an advocate and has held those qualifications for a period of not less than fifteen years;






b.
a Vice-Chairman who shall be a person who holds, had held or is capable of holding an office of Judge of the High Court or a Justice of the Court of Appeal;






c.
other members to be specified by a law enacted by Parliament.






2. The President shall appoint the Vice-Chairman of the Electoral Commission on the basis of the principle that where the Chairman hails from one part of the Union, the Vice-Chairman shall be a person who hails from the other part of the Union.




3. The following persons shall not be eligible for appointment as members of the Electoral Commission, that is to say -







a.
a Minister or Deputy Minister;






b.
a person holding any kind of office specified by a law enacted by Parliament prohibiting a persons holding such office to be appointed a member of Electoral Commission;






c.
a Member of Parliament, a Councilor or other persons holding the kind of office specified by a law enacted by Parliament in terms of the provisions of paragraph (g) of subarticle (2) of Article 67 of this Constitution; and






d.
a leader of any political party.






4. Subject to the other provisions of this Article, a member of the Electoral Commission shall cease to be a member whenever any of the following occurs -







a.
upon the expiration of five years since his appointment; or






b.
where anything happens which, had he not been a member of the Commission, would have made him ineligible for appointment to be a member of the Commission.






5. The President may remove a member of the Electoral Commission from office only for failing to discharge his functions either due to illness or any other reason or due to misconduct or loss of the qualifications for being a member.




6. The responsibilities of the Electoral Commission shall be:







a.
to supervise and co-ordinate the registration of voters in Presidential and Parliamentary elections in the United Republic;






b.
to supervise and co-ordinate the conduct of the Presidential and Parliamentary election;






c.
to review the boundaries and demarcate the United Republic into various areas for the purposes of Parliamentary elections;






d.
to supervise and co-ordinate the registration of voters and the conduct of the election of Councilors;






e.
to perform any other functions in accordance with a law enacted by Parliament.






7. For the better carrying out of its functions, the Electoral Commission shall be an autonomous department, and its chief executive shall be the Director of Elections, who shall be appointed and shall discharge duties in accordance with a law enacted by Parliament.




8. Parliament may enact a law providing for the procedure for supervising the election of Members of Parliament representing constituencies.




9. The Electoral Commission may discharge its functions notwithstanding that there is a vacancy among its membership or that one of its members is absent, provided that every decision of the Commission must be supported by a majority of all the members of the Commission.




10. Parliament may enact a law providing for the procedure of appointing delegates to supervise elections of constituency Members of Parliament and, subject to the provisions of any law or the directions of the Electoral commission, the powers of the Electoral Commission to supervise the elections may be exercised by such delegates.




11. In discharging its functions in accordance with the provisions of this Constitution, the Electoral Commission shall not be obliged to comply with orders or directions of any person or any government department or the views of any political party.




12. No court shall have power to inquire into anything done by the Electoral Commission in the discharge of its functions in accordance with the provisions of this Constitution.




13. In the discharge of its functions in accordance with this Constitution, the Electoral Commission of the United Republic shall, from time to time, consult with the Electoral Commission of Tanzania Zanzibar.




14. It is hereby prohibited for persons concerned with the conduct of elections to join any political party, save only that each of them shall have the right to vote as provided for under Article 5 of this Constitution.




15. For the purposes of subarticle (14) the persons concerned with the conduct of elections are:







a.
the Chairman of the Electoral Commission;






b.
the Vice-Chairman of the Electoral Commission;






c.
all the members of the Electoral Commission;






d.
the Director of Elections together with all other employees of the Electoral Commission; and






e.
all supervisors of elections in all towns and districts.





Section 3. Constituencies



75. Constituencies




1. Subject to the other provisions of this Article, the United Republic shall be demarcated into constituencies of such number and in such manner as shall be determined by the Electoral Commission after obtaining the consent of the President.




2. Subject to any relevant law, the Electoral Commission shall have the power to demarcate the boundaries of constituencies after obtaining the consent of the President.




3. In demarcating the boundaries of constituencies, the Electoral Commission shall take due account of the availability of means of communication and also the geographical conditions of the area intended for demarcation into constituencies.




4. Subject to the provisions of this Constitution and any law concerning the demarcation of the country into constituencies, the Electoral Commission may, from time to time and at least after every ten years review the demarcation of the United Republic into constituencies and may alter the constituencies as a result of that review or as a result of a census conducted in the United Republic.




5. If after a review of the demarcation of the United Republic into constituencies alterations are made in the constituencies, or in the number of the Members of Parliament representing constituencies or in the number of constituencies or the number of Members of Parliament, then the resultant alteration in the number of Members of Parliament representing those constituencies shall take effect when Parliament is dissolved again following the occurrence of the alteration in the number of constituencies or in the number of Members of Parliament representing constituencies.




6. Notwithstanding the other provisions of this Article, no court shall have power to inquire into anything done by the Electoral Commission in its discharge of the function of demarcating the United Republic into constituencies.



Section 4. Election and Appointment of Members of Parliament



76. Elections in constituencies




1. After every dissolution of Parliament there shall be held an election of a Member of Parliament in every constituency.




2. Likewise there shall be held an election of a Member of Parliament in a constituency whenever the seat of any Member of Parliament representing that constituency falls vacant for any reason not connected with the dissolution of Parliament.




3. Notwithstanding the preceding provisions of this Article, it is hereby declared that where the date for dissolution of Parliament has been proclaimed or is known on account of the events specified in subarticle (3) of Article 90, then no such election shall take place during the whole period



77. Procedure for election Members of Parliament representing Constituencies




1. Members of Parliament representing constituencies shall be elected by the people in accordance with the provisions of this Constitution and also the provisions of a law enacted by Parliament pursuant to this Constitution to regulate the election of Members of Parliament representing constituencies.




2. Save where the Electoral Commission, in accordance with the provisions of this Constitution or of a law enacted by Parliament in that behalf directs otherwise, there shall be elected only one Member of Parliament in a constituency.




3. Candidates for election to a constituency shall be required to fulfil the following conditions:







a.
they shall be proposed, one each, by a political party taking part in the election in that constituency; and






b.
they shall have submitted their names to the Electoral Commission in accordance with the procedure laid down by a law enacted by Parliament or procedures prescribed by the Electoral Commission in accordance with law.





78. Procedure for election of women Members of Parliament




1. For the purposes of the election of women Members of Parliament mentioned in Article 66(1) (b), political parties which took part in the general election in accordance with the procedure laid down and obtained at least five percentum of the total valid voters for Parliamentary election, shall propose to the Electoral Commission the names of women on the basis of the proportion of votes obtained by each party in the Parliamentary election.




2. Notwithstanding the provisions of subarticle (1), the following votes shall be counted as valid votes for the unopposed Member of Parliament in the constituent -







a.
where a political party has nominated a Presidential candidate, presidential votes cast in the constituency for a Presidential candidate from that political party;






b.
where a political party has not nominated a presidential candidate, fifty one percentum of the votes of the total voters registered in the respective constituency.






3. The names of the persons proposed to the Electoral Commission in accordance with subarticle (1) shall be declared to be the results of the election after the Commission is satisfied that the relevant provisions of the Constitution and of other legislation have been complied with.




4. The list of names for women candidates submitted to the Electoral Commission by each political party for general election shall be the list to be applied by the Election Commission after consultation of the party concerned, for purpose of filling any vacancy of Members of Parliament of this category whenever during the life of Parliament.



79. Procedure for election of Members by House of Representatives


The House of Representatives shall prescribe the procedures which it shall follow for the purposes of the election of Members of Parliament mentioned in Article 66(1) (c) of this Constitution.




80. [Repealed by Act No. 4 of 1992 Section 27].



81. Procedure for proposing women candidates


Subject to the other provisions of this Constitution, the Electoral Commission may make provisions specifying the procedure to be followed by the political parties for the purposes of electing and proposing the names of the kind of Members of Parliament provided for under Article 66(1) (b).




82. [Repealed by Act No. 4 of 1992 section 29].



83. Determination of the validity of a person’s membership of Parliament




1. Every proceeding for the purposes of determining the question whether—







a.
the election or appointment of any person to be Member of Parliament was valid or not; or






b.
a Member of Parliament has ceased to be a Member of Parliament and his seat in the National Assembly is Act vacant, or not, shall, subject to the provisions of subarticle (2) of this Article, first be instituted and heard in the High Court of the United Republic.






2. Where the Electoral Commission, in the discharge of its functions in accordance with the provisions of Article 41(3) of this Constitution has declared any Member of Parliament to have been elected President, then no court or any other body shall inquire further into any question concerning the seat of that Member of Parliament being vacant.




3. Parliament may enact legislation providing for the following matters:







a.
persons who may institute proceedings in the High Court seeking for determination of any question in accordance with the provisions of this Article;






b.
the grounds and times for instituting such proceedings, procedure for instituting proceedings and conditions which have to be fulfilled in respect of every such proceeding; and






c.
prescribing the powers of the High Court over such proceedings and specifying the procedure for the hearing of the matter itself.






4. There shall be a right of appeal to the Court of Appeal of Tanzania against a decision of the High Court in any matter which was heard in accordance with the provisions of this Article.



PART III. PROCEDURE, POWERS AND PRIVILEGES OF PARLIAMENT



Section 1. Speaker and Deputy Speaker



84. Speaker and his functions




1. There shall be a Speaker of the National Assembly who shall be elected by the Members of Parliament from among persons who are Members of Parliament or who are qualified to be Members of Parliament; he shall be the Leader of the National Assembly and shall represent the National Assembly in all other institutions and meetings outside the National Assembly.




2. A Minister, a Deputy Minister or a person holding any other office prescribed by a law enacted by Parliament for the purposes of this Article may not be elected Speaker.




3. Any person elected Speaker shall be required, before the expiration of fifteen days of his election, to submit to the President a formal declaration that he has not lost the qualifications for election in terms of the provisions of paragraph (d) of subarticle (2) of Article 67. The declaration shall be made in a special form prescribed in accordance with a law enacted by Parliament.




4. The President shall transmit to the Ethics Commissioner a copy of every formal declaration submitted to him in accordance with the provisions of subarticle (3) of this Article.




5. The Speaker shall be required to submit to the President two copies of a formal statement regarding his property and that of his spouse. The Speaker shall submit such statement in a special form prescribed for that purpose in accordance with a law enacted by Parliament, and shall submit such statement from time to time as shall be directed by that law.




6. The provisions of subarticles (2) and (3) of Article 70 shall apply, mutatis mutandis, to any statement regarding property submitted by the Speaker in accordance with the provisions of this Article.




7. The Speaker shall cease to be Speaker and shall vacate his office upon the occurrence of any of the following events:







a.
where that person was elected from among Members of Parliament, he ceases to be a Member of Parliament for any reason other than the dissolution of Parliament; or






b.
if anything happens which, had he not been Speaker, would disqualify such person from election, or make him lose the qualifications for being elected Speaker; or






c.
when the National Assembly meets for the first time after a General Election held following the dissolution of Parliament, provided that the provisions of this paragraph shall operate subject to the provisions of subarticle (4) of Article 90 of this Constitution; or






d.
if that person is removed from the office of Speaker by a resolution of the National Assembly supported by not less than two-thirds of all Members of Parliament; or






e.
if that person fails to submit to the President a formal declaration in accordance with the provisions of subarticle (3) of this Article; or






f.
if that person is convicted of the offence of perjury contrary to the provisions of the Penal Code concerning any formal declaration submitted in accordance with the provisions of subarticle (3) of this Article; or






g.
if that person fails to submit to the President a statement regarding his property in accordance with subarticle (5) of this Article before the expiration of the period stipulated for that purpose in accordance with a law enacted by Parliament; or






h.
if it is proved that that person has contravened the provisions of the law concerning the ethics of public leaders.






8. No business, other than the election of the Speaker, shall be conducted in the National Assembly while the office of Speaker is vacant.




9. Any person, not being a Member of Parliament, who is elected Speaker shall be required, before commencing to discharge the functions of his office, to take and subscribe the oath of allegiance before the National Assembly.



85. Deputy Speaker




1. There shall be a Deputy Speaker of the National Assembly who shall be elected by Members from among Members of Parliament.




2. A Minister, a Deputy Minister or a person holding any other office prescribed by a law enacted by Parliament for the purpose of this Article, may not be elected Deputy Speaker.




3. Members of Parliament shall elect a Deputy Speaker on the following occasions:







a.
when the National Assembly meets for the first time following a general election, or as soon as possible thereafter; and






b.
at the first sitting of the National Assembly after the office of Deputy Speaker falls vacant for any reason not connected with the dissolution of Parliament; or as soon as possible after that sitting.






4. The Deputy Speaker shall cease to be Deputy Speaker and shall vacate the office of Deputy Speaker upon the occurrence of any of the following events:







a.
if that person ceases to be a Member of Parliament; or






b.
if anything happens which, had he not been Deputy Speaker, would have disqualified him from election or would make him lose the qualifications for being elected Deputy Speaker; or






c.
if that person is removed from the office of Deputy Speaker by a resolution of the National Assembly.





86. Procedure for electing Speaker and Deputy Speaker




1. There shall be held an election of the Speaker at the first sitting of the first meeting of a New Parliament, and at any first sitting of the National Assembly immediately after the occurrence of a vacancy in the office of Speaker.




2. There shall be held an election of the Deputy Speaker at any time during the first meeting of the New Parliament, which time shall be appointed by the National Assembly, and during the first sitting of the National Assembly immediately after the office of Deputy Speaker falls vacant.




3. The election of a Speaker as well as that of Deputy Speaker shall be by secret ballot and shall be conducted in accordance with the procedure prescribed by the Standing Orders of the National Assembly.



Section 2. Office of Parliament



87. Clerk of the National Assembly




1. There shall be a Clerk of the National Assembly who shall be appointed by the President from among persons holding high office in the service of the Union Government.




2. The Clerk of the National Assembly shall be the Chief Executive in the office of the National Assembly, and shall be responsible for the efficient discharge of the business of Parliament in conformity with the provisions of this Constitution and of the relevant law.



88. The Secretariat of the National Assembly




1. There shall be a Secretariat of the National Assembly which shall consist of such number of offices within the service of the Government as the President may direct.




2. The Secretariat of the National Assembly shall consist of officers of such number and grades as may be determined from time to time by the relevant Service Commission after consultation with the Clerk of the National Assembly.




3. The Secretariat of the National Assembly, under the leadership of the Clerk of the National Assembly, shall discharge all duties and functions prescribed or as may be necessary for the purpose of ensuring the efficient discharge by the National Assembly and Members of Parliament of the functions of Parliament under this Constitution.



Section 3. Procedure in the National Assembly



89. Standing Orders of the National




1. Subject to the provisions of this Constitution, the National Assembly may make Assembly Standing Orders for the purpose of prescribing procedure for the conduct of its business.




2. Standing Orders made pursuant to this Article may prescribe procedure for the supervision of the discharge of the functions of the Secretariat of the National Assembly and also of the discharge of the business of the National Assembly in the National Assembly and those of its committees and sub-committees.



90. Summoning and dissolution of Parliament




1. After a general election, the President shall summon a New Parliament to meet before the expiration of seven days following the declaration of the results of the general election in all constituencies save in those constituencies where the elections are countermanded and commenced afresh.




2. The President shall not have power to dissolve Parliament at any time save only—







a.
if the life of Parliament has expired in terms of Article 65 of the Constitution or at any time within the last twelve months of the life of Parliament, save only if the Speaker receives a formal notice under Article 46A of this Constitution proposing the formation of a Special Committee of Inquiry with a view to impeaching the President;






b.
if the National Assembly refuses to approve a budget proposed by the Government;






c.
if Parliament fails to pass a Bill in terms of the provisions of Article 97(4);






d.
if the National Assembly declines to pass a motion which is of fundamental importance to Government policies and the President considers that the way out is not to appoint another Prime Minister but to call for a general election; or






e.
if having regard to the proportional representation of political parties in the National Assembly the President considers that it is no longer legitimate for the Government in power to continue in office, and it is not feasible to form a new Government.






3. Upon the expiration of the life of Parliament, Parliament shall stand dissolved: Save that if the life of Parliament expires at any time when the United Republic is at war, the National Assembly may, from time to time, extend the period mentioned in Article 65 of this Constitution for a period not exceeding twelve months each time; provided that the life of Parliament shall not be extended under the provisions of this subarticle for a period of more than five years.




4. If an emergency arises or exists which, in the opinion of the President, necessitates the summoning of a Parliament at a time when Parliament stands dissolved, and the majority of results in the general election following the dissolution have not been declared, the President may, by Proclamation, summon Parliament and direct that the Speaker and all the persons who were the Members of Parliament immediately before the dissolution of Parliament attend such meeting of Parliament and such persons together with the Speaker shall be deemed to be the Members of the National Assembly for the purposes of that meeting and shall be so deemed until midnight of the day the majority of the results of the general election are declared.



91. President may address Parliament




1. The President shall address the New Parliament at its first meeting and inaugurate it.




2. Subject to the provisions of subarticle (1), the President may, at any time, address the National Assembly or send to the House a communication which shall be read by a Minister.



92. Meetings of the National Assembly




1. The National Assembly shall hold its meetings at the place where it is customary to hold such meetings or at any other place in the United Republic as the President may designate in that behalf.




2. The first meeting of the National Assembly in the life of Parliament shall commence on the day for which National Assembly is summoned to meet, and every subsequent meeting shall commence on such date as may be specified by the National Assembly or on any day that shall be appointed in accordance with the Standing Orders of the National Assembly.




3. The President may at any time summon a meeting of the National Assembly.



93. Presiding at sittings of the National Assembly


Every sitting of the National Assembly shall be presided over by any one of the following persons, that is to say—







a.
the Speaker; or






b.
if the Speaker is absent, the Deputy Speaker; or






c.
if both the Speaker and the Deputy Speaker are absent, any Member of Parliament who has been elected for that purpose, but a Minister or a Deputy Minister or a person holding any other type of office specified by any law enacted by Parliament for the purpose of this Article may not be elected under the provisions of this paragraph.





94. Quorum at of the sittings National Assembly




1. The quorum at every sitting of the National Assembly shall be half of all the Members of Parliament.




2. Except where it is provided otherwise in this Constitution, every question proposed for decision in the National Assembly shall be determined by a majority of the votes of the Members of Parliament present and voting.




3. The Speaker, Deputy Speaker or any other person presiding over the sitting of the National Assembly shall not have a deliberative vote but shall have a casting vote in the event of an equality of votes.




4. The Standing Orders of the National Assembly may provide that any Member of Parliament who votes on any matter in which he has a personal interest shall be deemed not to have voted.



95. Vacant seats in the National Assembly


The National Assembly may conduct business during its sittings notwithstanding any vacant seat in the National Assembly (whether the seat became vacant since or after the first meeting following the General Election) and if in such business any person who is not entitled takes part or if during that business any person who is not entitled is present, then the participation or presence of that person shall not invalidate the business.



96. Standing Committees of the National Assembly




1. The National Assembly may establish various Standing Committees as it may deem appropriate for the better discharge of its functions.




2. The Standing Orders of the National Assembly may provide for the composition and functions of the Standing Committees established pursuant to the provisions of this Article.



Section 4. Legislative Procedure



97. How to legislate




1. Subject to the provisions contained in this Constitution, the National Assembly shall exercise its legislative power through the process of debating and passing Bills which eventually shall have to be assented to by the President, and a Bill shall not become law unless it is so passed by the National Assembly and assented to by the President in accordance with the provisions of this Article.




2. After a Bill is presented to the President for his assent, the President may either assent to the Bill or withhold his assent, and in the event the President withholds his assent to a Bill, he shall return it to the National Assembly together with a statement of his reasons for withholding his assent to the Bill.




3. After a Bill is returned to the National Assembly pursuant to the provisions of this Article, it shall not be presented again to the President for his assent before the expiration of six months since it was so returned, except if at the last stage in the National Assembly before it is again presented to the President it is supported by the votes of not less than two-thirds of all the Members of Parliament.




4. If a Bill is returned to the National Assembly by the President, and it is then supported in the National Assembly by not less than two-thirds of all Members of Parliament as provided in subarticle (3) and it is presented a second time to the President for assent within six months of its being so returned, then the President shall be obliged to assent to the Bill within twenty-one days of its being presented to him, otherwise he shall have to dissolve Parliament.




5. The provisions contained in this Article or in Article 64 of this Constitution shall not prevent Parliament from enacting laws making provisions conferring on any person or department of Government the power to make regulations having the force of law or conferring the force of law on any regulations made by any person, or any department of Government.



98. Procedure for altering Constitution and certain laws




1. Parliament may enact legislation for altering any provision of this Constitution in accordance with the following principles:







a.
A Bill for an Act to alter any provisions of this Constitution (other than those relating to paragraph (b) of this subarticle) or any provisions of any law specified in List One of the Second Schedule to this Constitution shall be supported by the votes of not less than two-thirds of all the Members of Parliament;






b.
A Bill for an Act to alter any provisions of this Constitution or any provisions of any law relating to any of the matters specified in List Two of the Second Schedule to this Constitution shall be passed only if it is supported by the votes of not less than two-thirds of all Members of Parliament from Mainland Tanzania and not less than two-thirds of all Members of Parliament from Tanzania Zanzibar.






2. For the purposes of construing the provisions of subarticle (1), alteration of provisions of this Constitution or the provisions of a law shall be understood to include modification, or correction of those provisions or repeal and replacement of those provisions or the reenactment or modification of the application of the provisions.



99. Procedure for legislation in financial matters




1. The National Assembly shall not deal with any of the matters to which this Article relates except if the President has proposed that the matter be dealt with by the National Assembly and the proposal has been submitted to the National Assembly by a Minister.




2. The matters to which this Article relate are the following:







a.
a Bill to enact a law providing for any of the following—









i.
to levy a tax or to alter taxation otherwise than by reduction;






ii.
the imposition of any charge upon the Consolidated Fund or any other public fund or the alteration of any such charge otherwise than by reduction;






iii.
the payment, issue or withdrawal from the Consolidated Fund or any other public fund of any moneys not charged thereon, or any increase in the amount of such payment, issue or withdrawal;






iv.
the composition or remission of any debt due or payable to the United Republic;






b.
a motion or any amendment of a motion for the purposes of any of the matters referred to in paragraph (a) of this subarticle.






3. The provisions of this Article shall not apply to a Bill or any amendment to a Bill introduced by or a motion or an amendment to a motion moved by a Minister or a Deputy Minister.



Section 5. Powers and Privileges of Parliament



100. Freedom and immunity from proceedings




1. There shall be freedom of opinion, debate and in the National Assembly, and that freedom shall not be breached or questioned by any organ in the United Republic or in any court or elsewhere outside the National Assembly.




2. Subject to this Constitution or to the provisions of any other relevant law, a Member of Parliament shall not be prosecuted and no civil proceedings may be instituted against him in a court in relation to any thing which he has said or done in the National Assembly or has submitted to the National Assembly by way of a petition, bill, motion or otherwise.



101. Preservation and enforcement of freedom of debate and procedure


Parliament may enact a law making provisions to enable the court and the law to preserve and enforce freedom of opinion, debate and procedure of business in the National Assembly which in terms of Article 100 is guaranteed by this Constitution.



CHAPTER 4. THE REVOLUTIONARY GOVERNMENT OF ZANZIBAR, THE ZANZIBAR REVOLUTIONARY COUNCIL AND THE HOUSE OF REPRESENTATIVES OF ZANZIBAR



PART I. THE REVOLUTIONARY GOVERNMENT OF ZANZIBAR AND THE PRESIDENT OF ZANZIBAR



102. The Revolutionary Government of Zanzibar and its jurisdiction




1. There shall be an Executive for Zanzibar which shall Government be known as “the Revolutionary Government of Zanzibar” which shall have authority in Zanzibar over all matters which are not Union Matters in accordance with the provisions of this Constitution.




2. Subject to the provisions contained in this and the following Articles in this Chapter of this Constitution the Revolutionary Government of Zanzibar shall be constituted and shall exercise its authority in accordance with the provisions of this Constitution and the Constitution of Zanzibar, 1984.



103. Head of the Revolutionary Government of Zanzibar and his authority




1. There shall be a Head of the Executive for Zanzibar who shall be the President of Zanzibar and Head of the Revolutionary Government of Zanzibar and also the Chairman of the, Zanzibar Revolutionary Council.




2. The Head of the Revolutionary Government of Zanzibar shall, before assuming office, subscribe the oath before the Chief Justice of Zanzibar to protect and defend the Constitution of the United Republic and any other oath in accordance with the Constitution of Zanzibar in connection with the execution of his duties, and then shall assume office and discharge those functions in accordance with the provisions of this Constitution and the Constitution of Zanzibar, 1984.




3. In addition to his other powers, the Head of the Revolutionary Government of Zanzibar shall have the power to appoint and assign responsibilities to Ministers and Deputy Ministers of the Revolutionary Government of Zanzibar.



104. Election of the Head of the Revolutionary Government of Zanzibar




1. The Head of the Revolutionary Government of Zanzibar shall be elected by the people in Tanzania Zanzibar in accordance with the provisions of the Constitution of Zanzibar, 1984, and in accordance with the procedure prescribed by legislation enacted by the House of Representatives of Zanzibar which relates to the election in general or to the election of the Head of the Revolutionary Government of Zanzibar.




2. Subject to the other provisions of this Constitution, the office of the Head of the Revolutionary Government of Zanzibar shall be vacant, and the election of the Head of the Revolutionary Government of Zanzibar shall be held to fill the vacancy upon the occurrence of any of the following events:







a.
the dissolution of the House of Representatives;






b.
the resignation of the Head of the Revolutionary Government of Zanzibar without first dissolving the House of Representatives;






c.
the disqualification of the Head of the Revolutionary Government of Zanzibar from holding an elective office;






d.
the impeachment of the Head of the Revolutionary Government of Zanzibar by the House of Representatives in accordance with the Constitution of Zanzibar, 1984, and his removal from office;






e.
the certification pursuant to the Constitution of Zanzibar, 1984, that the Head of the Revolutionary Government of Zanzibar is unable to discharge his duties and functions; or






f.
the death of the Head of the Revolutionary Government of Zanzibar.





PART II. THE ZANZIBAR REVOLUTIONARY COUNCIL



105. The Zanzibar Revolutionary Council and its functions




1. There shall be a Zanzibar Revolutionary Council which shall consist of the following members:







a.
the Chairman of the Revolutionary Council;






b.
the Chief Minister of the Revolutionary Government of Zanzibar;






c.
all Ministers of the Revolutionary Government of Zanzibar; and






d.
other members to be appointed by the Chairman of the Revolutionary Council in accordance with the provisions of the Constitution of Zanzibar, 1984.






2. Without prejudice to the powers of the Chairman of the Revolutionary Council as Head of the Revolutionary Government of Zanzibar, the Revolutionary Council shall be the principal organ for advising the Head of the Revolutionary Government of Zanzibar regarding all matters concerning the exercise of his functions of leadership and supervision over the affairs of the Executive for Zanzibar and also in the discharge of his functions over all affairs of Government concerning all matters which are not Union Matters in accordance with the provisions of this Constitution and those of the Constitution of Zanzibar, 1984.



PART III. THE HOUSE OF REPRESENTATIVES OF ZANZIBAR



106. The House of Representatives of Zanzibar, and its legislative functions




1. There shall be a House of Representatives of Zanzibar. The House of Representatives shall comprise two parts: one part shall consist of Members of the House elected or appointed in accordance with the provisions of the Constitution of Zanzibar, 1984, and who shall be referred to as Representatives; the other part of the House of Representatives shall be the Head of the Revolutionary Government of Zanzibar in the exercise of his functions pursuant to the provisions of this Constitution and the provisions of the Constitution of Zanzibar, 1984.




2. Whenever pursuant to the provisions of this Constitution, the provisions of the Constitution of Zanzibar, 1984, or the provisions of any law enacted and in force in Zanzibar, any matter requires to be decided or done by both parts of the House of Representatives, then that matter shall not be deemed to have been duly decided and done unless it is decided or done by the Members of the House of Representatives and also by the Head of the Revolutionary Government of Zanzibar, in accordance with their respective authority in relation to that matter.




3. All legislative authority in Zanzibar over all matters which are not Union Matters is hereby vested in the House of Representatives of Zanzibar.



107. Authority of House of Representatives




1. The President of Zanzibar as one part of the House of Representatives of Zanzibar shall exercise the authority vested in him by this Constitution and also by the Constitution of Zanzibar, 1984 for that purpose.




2. The Members of the House of Representatives as the second part of the House of Representatives shall be the principal organ for Tanzania Zanzibar which shall have authority on behalf of the people in Tanzania Zanzibar to oversee and advise the Revolutionary Govemment of Zanzibar and all its organs in the discharge of their respective responsibilities in accordance with this Constitution and the Constitution of Zanzibar, 1984.




3. For purposes of discharging its functions, the House of Representatives may -







a.
put to any Minister of the Revolutionary Government of Zanzibar any question concerning public affairs in Tanzania Zanzibar which are within his responsibility;






b.
debate on the performance of each Ministry of the Revolutionary Government of Zanzibar during the annual budget session of the House of Representatives;






c.
deliberate upon and authorize any long or short term plan which is intended to be implemented in Tanzania Zanzibar and enact a law to regulate the implementation of that plan;






d.
enact legislation where implementation requires legislation; and






e.
prepare or direct preparation and submission to any political party a report concerning any matter that is under the authority of the Parliament.





CHAPTER 5. DISPENSATION OF JUSTICE IN THE UNITED REPUBLIC, THE HIGH COURT OF THE UNITED REPUBLIC, THE JUDICIAL SERVICE COMISSION FOR MAINLAND TANZANIA, THE HIGH COURT OF ZANZIBAR, THE COURT OF APPEAL OF THE UNITED REPUBLIC AND SPECIAL CONSTITUTIONAL COURT OF THE UNITED REPUBLIC



PART I. DESPENSATION OF JUSTICE IN THE UNITED REPUBLIC



107A. Authority of dispensing justice




1. The Judiciary shall be the authority with final decision in dispensation of justice in the United Republic of Tanzania.




2. In delivering decisions in matters of civil and criminal matters in accordance with the laws, the court shall observe the following principles, that is to say -







a.
impartiality to all without due regard to ones social or economic status;






b.
not to delay dispensation of justice without reasonable ground;






c.
to award reasonable compensation to victims of wrong doings committed by other persons, and in accordance with the relevant law enacted by the Parliament;






d.
to promote and enhance dispute resolution among persons involved in the disputes.






e.
to dispense justice without being tied up with technicalities





107B. Independence of the Judiciary


In exercising the powers of dispensing justice, all courts shall have freedom and shall be required only to observe the provisions of the Constitution and those of the laws of the land.



PART II. THE HIGH COURT OF THE UNITED REPUBLIC



108. High Court of the United Republic and its jurisdiction




1. There shall be a High Court of the United Republic (to be referred to in short as “the High Court”) the jurisdiction of which shall be as specified in this Constitution or in any other law.




2. Where this Constitution or any other law does not expressly provide that any specified matter shall first be heard by a court specified for that purpose, then the High Court shall have jurisdiction to hear every matter of such type. Similarly, the High Court shall have jurisdiction to deal with any matter which, according to legal traditions obtaining in Tanzania, is ordinarily dealt with by a High Court provided that;


the provisions of this subarticle shall apply without prejudice to the jurisdiction of the Court of Appeal of Tanzania as provided for in this Constitution or in any other law.



109. Judges of the High Court and their appointment




1. There shall be a Principal Judge of the High Court (who in the following provisions of this Constitution shall be referred to as the "Principal Judge") and other Judges of the High Court who shall be not less than thirty who shall be appointed by the President after consultation with the Judicial Service Commission.




2. Subject to the provisions of this Constitution or any other law concerning the powers of the Chief Justice who is referred to in Article 118, the Principal Judge shall be the special assistant to the Chief Justice in the administration of the High Court and of all the other courts subordinate to it, and in the discharge of the functions of that office, the Principal Judge shall perform such functions and duties as he may, from time to time, be instructed or directed by the Chief Justice and, for the purposes of this Article, the Principal Judge shall also be known as the Head of the High Court.




3. In addition to his ordinary powers as a Judge of the High Court, the Principal Judge shall also have power to perform all such duties and functions related to the jurisdiction of the High Court which, in accordance with the provisions of this Constitution or any other law, or the legal traditions applicable, are matters which are required to be performed by the head of the High Court:


Provided that the provisions of this subarticle shall not apply in relation to the discharge of duties or functions which, in terms of the provisions of this Constitution or of any other law or in accordance with legal traditions applicable in Tanzania are expressly stated or are deemed to be the duties or functions required to be performed only by the Chief Justice.




4. For the avoidance of doubt in relation to the interpretation or application of the provisions of subarticles (2) and (3), of this Article, it is hereby declared that except where this Constitution or any other law provides otherwise, the Chief Justice may, from time to time, give to the Principal Judge directions or instruction concerning the discharge of his duties and functions as head of the High Court. Likewise the Chief Justice may delegate to the Principal Judge some of his administrative and supervisory powers in relation to the discharge of functions in the High Court and in all other courts subordinate to it, and whenever necessary the Chief Justice may himself discharge directly any of the functions so delegated to the Principal Judge.




5. The office of Judge of the High Court shall not be abolished while there is a person holding that office.




6. Subject to the provisions of subarticle (8) of this Article a person may only be appointed Judge of the High Court if he has special qualifications as defined in subarticle (7) of this Article, and has held one of those special qualifications for a period of not less than ten years.




7. For the purposes of construing subarticles (6), (8) and (10) of this Article "special qualifications" means a person who holds a degree in law from a University recognized by the accreditation authority in Tanzania, and







a.
has been a magistrate;






b.
has held an office in the public service while possessing qualifications of attorney or has been a private advocate;






c.
possess qualifications for enrolment as an advocate and, has possessed those qualifications continuously for a period of not less than ten years.






8. Where the President is satisfied that a person holding one of the special qualifications has not held that qualification for a period of not less than ten years, but that that person has the ability, knowledge and in every respect is suitable for appointment as Judge of the High Court, and there are reasons which make such person deserve to be so appointed, then the President may dispense with the requirement that such person shall have held the special qualifications for a period of not less than ten years, and may after consultation with the Judicial Service Commission, appoint that person Judge of the High Court.




9. In the event that the office of Principal Judge falls vacant or that the Principal Judge is for any reason unable to perform the functions of his office, then, those functions shall be performed by one of the Judges who shall be appointed by the President for that purpose and that Judge so appointed shall perform those functions until a new Principal Judge is appointed and assumes the office of Principal Judge, or until the Principal Judge who was unable to perform his functions resumes office.




10. In the event that the office of any Judge falls vacant or that any Judge is appointed Acting Principal Judge or is for any reason unable to perform the functions of his office, or if the Chief Justice advises the President that the state of business then obtaining in the High Court requires the appointment of an Acting judge, the President may, after consulting the Chief Justice in the usual manner appoint an Acting Judge from amongst persons holding the special qualifications:


Provided that -







a.
a person shall not be deemed to be disqualified from appointment in accordance with the provisions of this subarticle for the reason only that he has attained the age specified in subarticle (1) of Article 110 of this Constitution;






b.
for the purpose of appointing an Acting Judge in accordance with the provisions of this subarticle, the President may dispense with the requirement of holding the special qualifications for a period of ten years for the same reasons as those set out in subarticle (8) of this Article.






11. Any person appointed Acting Judge pursuant to the provisions of subarticle (10) of this Article shall continue to hold the office of Acting Judge for any period so specified in his appointment or if no period is specified, until his appointment is revoked by the President, but notwithstanding that his term of office has expired or that his appointment has been revoked, that person may continue to perform functions as Acting Judge until he has completed the preparation and delivery of a decision or until he completes any other business connected with matters which he had started hearing before his term of office expired or before his appointment was revoked.



110. Tenure of office of Judges of the High Court




1. Every Judge of the High Court shall vacate his office on attaining the age of sixty years, but the provisions of this subarticle shall apply subject to the subsequent provisions of this Article.




2. Any Judge of the High Court may retire from office in the service of the United Republic at any time on attaining the age of fifty five years, except where the President directs that he should not retire from office, and if the President so directs, then the Judge to whom the directions of the President relate shall not retire from office until the expiry of the period specified by the President for that purpose.




3. In the event that the President considers it to be in the public interest that a Judge who has attained sixty years of age continue in office, and the Judge agrees in writing to continue in office, then the President may direct that the judge continue in office for any period which may be specified by the President.




4. Notwithstanding that a Judge has attained the age at which he is required by the provisions of this Article to vacate office, a person who was holding the office of Judge of the High Court may continue to perform the functions of that office after attaining that age until he completes the preparation and delivery of the decision or until he completes any other business in connection with matters which he had started hearing before attaining that age.



110A. Procedures relating to discipline of Judges of the High Court




1. The procedure for dealing with discipline of Judges, for reasons other than those specified in subarticle (2) shall be as prescribed under the law to be enacted by the Parliament.




2. A Judge of the High Court may be removed from office only for inability to perform the functions of his office (either due to illness or to any other reason) or for behaviour inconsistent with the ethics of office of Judge or with the law concerning the ethics of public leaders and he shall not be so removed except in accordance with the provisions of subarticle (4) of this Article.




3. Where the President considers that the question of the removal of a Judge from office needs to be investigated, then the procedure shall be as follows:







a.
the President shall after consultation with the Chief Justice, suspend that Judge from office;






b.
the President shall appoint a Tribunal which shall consist of a Chairman and not less than two other members. The Chairman and with at least half of other members of the Special Tribunal must be persons who are judges of the High Court or Justices of Appeal in any country within the Commonwealth;






c.
the Tribunal shall investigate the matter and make a report to the President, advising on the whole matter, and shall advise him whether or not the Judge concerned should be removed from office in accordance with the provisions of this Article on the grounds of inability to perform his functions due to illness or any other reason or on grounds of misbehaviour.






4. If the Tribunal appointed in accordance with the provisions of subarticle (3) advises the President that the Judge the subject of investigation by the Special Tribunal be removed from office on grounds of inability to perform functions due to illness or any other reason or on grounds of misbehaviour, then the President shall remove the Judge from office and the employment of that Judge shall cease.




5. If the question of removing a Judge from office has been referred to a Tribunal for investigation pursuant to the provisions of subarticle (3) of this Article, the President may suspend the Judge concerned from duty, and the President may at any time rescind the decision to suspend such Judge, and in any case such decision shall lapse if the Tribunal advises the President that the Judge be not removed from office.




6. The provisions of this Article shall be without prejudice to the provisions of subarticle (11) of Article 109 of this Constitution.



111. Judges’ oath of office


A Judge of the High Court shall not assume the functions of his office until he has first taken and subscribed the oath of allegiance and also such other oath concerning the discharge of his duties as may be prescribed in accordance with a law enacted by Parliament.



PART III. THE JUDICIAL SERVICE COMMISSION



112. Judicial Service Commission




1. There shall be an Appointments Advisory Commission for Judges and Magistrates in Mainland Tanzania which in this Constitution shall be known as the "Judicial Service Commission".




2. Members of the Commission shall be -







a.
the Chief Justice who shall be the Chairman;






b.
the Attorney General;






c.
a Justice of the Court of Appeal of Tanzania who shall be appointed in that behalf by the President after consultation with the Chief Justice;






d.
the Principal Judge; and






e.
two members who shall be appointed by the President.






3. A person shall not qualify to be appointed member of the Commission under the provisions of paragraph (e) of subarticle (2) of this Article, if he is a Member of Parliament or the holder of any other office prescribed in that behalf by a law enacted by Parliament.




4. In discharging its functions, the Commission may delegate its duties to various Committees to be established in accordance with law enacted by Parliament.



113. Powers and functions of the Commission




1. The functions of the Commission shall be -







a.
to advise the President regarding appointments of the Judges of the High Court;






b.
to advise the President on matters relating to discipline of Judges;






c.
to advice the President in relation to salaries and remuneration for Judge;






d.
to advise the President in respect of appointment and discipline for Registrar of the Court of Appeal and the Registrar of the High Court;






e.
to appoint magistrates and control their discipline;






f.
to establish various committees for purposes of implementation of its functions.






2. The powers of appointment, control of discipline and removal of Judges from office shall vest in the President in accordance with the provisions of this Constitution.




3. Powers of appointments, confirmation, disciplinary and removal of Registrars of the Court of Appeal and the High Court shall vest in the President.




4. Powers of appointment, confirmation, disciplinary and removal of magistrates of courts in Mainland Tanzania shall vest in the Commission mentioned in Article 112.




5. The Parliament may enact a law which shall make provisions relating to implementation of the functions by the Commission.



113A. Membership in political parties


It is hereby prohibited for a Justice of Appeal, a Judge of the High Court, a Registrar of any grade or a magistrate of any grade to join any political party save only that he shall have the right to vote which is specified in Article 5 of this Constitution.



PART IV. THE HIGH COURT OF ZANZIBAR



114. The High Court of Zanzibar


For the purposes of construing the provisions of this Chapter of this Constitution, it is hereby declared that the provisions contained in this Chapter do not prevent the continuance or establishment, in accordance with the law applicable in Zanzibar, of the High Court of Zanzibar or courts subordinate to it.



115. Jurisdiction of the High Court of Zanzibar




1. Subject to Articles 83 and 116 of this Constitution, the jurisdiction of the High Court of Zanzibar shall be as specified in the laws applicable in Zanzibar.




2. Subject to the provisions of this Constitution or of any other law enacted by Parliament, where any law enacted by Parliament and which is applicable in Mainland Tanzania and also in Tanzania Zanzibar vests any power in the High Court, then the High Court of Zanzibar may exercise that power concurrently with the High Court of the United Republic.



PART V. THE COURT OF APPEAL OF THE UNITED REPUBLIC



116. Interpretation




1. Subject to the provisions of subarticle (2), the Chief Justice shall have no power over any matter concerning the structure and administration of the day-to-day business of the courts established in accordance with the Constitution of Zanzibar, 1984, or any law of Tanzania Zanzibar.




2. The Chief Justice shall from time to time consult with the Chief Justice of Zanzibar concerning the administration of the business of the Court of Appeal in general, and also concerning the appointment of Justices of Appeal.



117. Court of Appeal of the United Republic and its jurisdiction




1. There shall be a Court of Appeal of the United Republic of the (to be referred to in short as “the Court of Appeal”) which shall have the jurisdiction of the Court of Appeal as provided in this Constitution or any other law.




2. The Court of Appeal shall not have any jurisdiction in arbitration of any matter which is to be dealt with in accordance with the provisions of Article 126 of this Constitution concerning a dispute between the Government of the United Republic and the Revolutionary Government of Zanzibar.




3. The functions of the Court of Appeal shall be to hear and determine every appeal brought before it arising from the judgment or other decision of the High Court or of a magistrate with extended jurisdiction.




4. A law enacted in accordance with the provisions of this Constitution by Parliament or by the House of Representatives of Zanzibar may make provisions stipulating procedure for lodging appeals in the Court of Appeal, the time and grounds for lodging the appeals, and the manner in which such appeals shall be dealt with.



118. Justice of Appeal and their appointment




1. There shall be a Chief Justice of the Court of Appeal (who in the subsequent Articles of this Constitution shall be referred to in short as "the Chief Justice") and not less than four other Justices of Appeal; save that a full bench of the Court of Appeal shall consist of not less than five Justices of Appeal.




2. The Chief Justice shall be appointed by the President from amongst persons who possess qualifications to be appointed as a Justice of Appeal and shall be the Head of the Court of Appeal and of the Judiciary as defined in Article 116 of this Constitution and shall hold the office of a Chief Justice until he attains the retirement age of the Justice of Appeal, except if -







a.
he resigns; or






b.
his office becomes vacant on grounds of illness or death; or






c.
he is removed from the post of the Chief Justice by President.






3. The other Justices of Appeal shall be appointed by the President after consultation with the Chief Justice, from amongst persons who qualify to be appointed Judges of the High Court of the United Republic as provided for in Article 109 of this Constitution, or from amongst persons who qualify to be appointed Judges of the High Court of Zanzibar in accordance with the laws applicable in Zanzibar and have possessed such qualifications for a period of not less than fifteen years.




4. Whenever -







a.
the office of Chief Justice is vacant, or






b.
the Chief Justice is absent from Tanzania; or






c.
the Chief Justice, for any reason, fails to discharge his duties, and if, in the duration of any of these three events the President considers it appropriate to appoint an Acting Chief Justice, then the President may appoint an Acting Chief Justice from among Justices of Appeal.






5. The Acting Justice of Appeal shall perform the duties of the Chief Justice until another Chief Justice is appointed or until the Chief Justice who was absent from Tanzania or was unable to discharge his duties resumes duty.




6. In the event that an office of Justice of Appeal is vacant or that any Justice of Appeal is appointed Acting Chief Justice or if the Justice of Appeal is for any reason unable to exercise of his office, or if the Chief Justice advises the President that the State of business then obtaining in the Court of Appeal requires the appointment of an Acting Justice of Appeal, then the President may, after consultation with the Chief Justice, appoint an Acting Justice of Appeal from amongst persons holding qualifications for appointment as Justice of Appeal in accordance with the provisions of subarticle (4) of this Article.




7. Any person appointed Acting Justice of Appeal shall continue to hold the office of Acting Justice of Appeal for any period specified at the time of his appointment, until his appointment is revoked by the President, but not withstanding that the period of appointment has expired or that the appointment has been revoked, such person may continue to work as Acting Justice of Appeal for as long as may be necessary to enable him to prepare and deliver judgment or to do any other thing in relation to appeals or any other proceedings which were commenced before him prior to the expiration of such period, or the revocation of his appointment.




8. For the avoidance of doubt over the construction of the provisions of subarticle (1) of Article 119 of this Constitution, it is hereby declared that a person appointed an Acting Justice of Appeal shall have full power of a Justice of Appeal and shall discharge all duties of Justices of Appeal, and that the quorum of Justice of Appeal mentioned in Article 122 of this Constitution shall not be invalid on ground only that one or more than one Justice of Appeal at any sitting is an Acting Justice of Appeal.




9. The office of Justice of Appeal shall not be abolished while there is a person holding the office of the Justice of Appeal.



119. Jurisdiction of Justices of Appeal


No Justice of Appeal of shall have jurisdiction to hear any matter in the High Court or in any magistrates’ Court of any grade:


Provided that where a Judge of the High Court is appointed Justice of Appeal he may, notwithstanding such appointment, discharge his functions in the High Court until he completes the preparation and delivery of the decision or until he completes any other business in connection with matters which he had started hearing before his appointment as a Justice of Appeal, and for that purpose it shall be lawful for him to deliver judgment or any other decision concerned in the exercise of the jurisdiction he had before he was appointed Justice of Appeal; provided that where ultimately that judgment or decision is challenged by way of appeal to the Court of Appeal, then in such circumstances that Justice of Appeal shall not have jurisdiction to hear that appeal.



120. Tenure of office of Justices of Appeal




1. Every Justice of Appeal shall vacate his office upon attaining the age of sixty-five, but the provisions of this subarticle shall apply subject to the subsequent provisions of this Article.




2. Any Justice of Appeal may vacate office in the service of the United Republic at any time on attaining the age of sixty five years except where the President directs that he should not vacate office, and if the President so directs, then the Justice to whom the directions of the President relate shall not vacate office until the expiry of the period specified by the President for that purpose.




3. In the event that the President considers it to be in the public interest that a Justice of Appeal who has attained sixty-five years of age continue in office, and the Justice of Appeal agrees in writing to continue in office, then the President may direct that the Justice of Appeal continue in office for any period which may be specified by the President.




4. Notwithstanding that a Justice of Appeal has attained the age at which he is required by the provisions of this Article to vacate his office, a person who was holding the office of Justice of Appeal may continue to perform the functions of that office after attaining that age until he completes the preparation and delivery of decision or until he completes any other business in connection with matters which he had started hearing before attaining that age.



120A. Procedures relating to discipline of Justices of Appeal




1. The procedure for dealing with discipline of Justices of Appeal for offences other than those specified under subarticle (2), shall be as prescribed under the law to be enacted by the Parliament.




2. A Justice of Appeal may be removed from office of a Justice of Appeal for reason of inability to perform the functions of his office (either due to illness or to any other reason) or for misbehaviour and shall not be removed from office except in accordance with procedural provisions similar to those prescribed for removal from office of the Judge of the High Court as stipulated in subarticle (2) and (3) of Article 110A of this Constitution, and for that purpose the provisions of subarticle (4) of Article 110A shall apply to the Justice of Appeal in the same manner as applied to the Judge of the High Court.




3. The provisions of this Article shall apply without prejudice to the provisions of subarticle (5) of Article 118 of this Constitution.



121. Oath of office of Justices Appeal


A Justice of Appeal shall not assume office unless he has taken and subscribed the oath of allegiance and such other oath as may be prescribed by legislation enacted by Parliament.



122. Quorum at sittings the Court of Appeal




1. The quorum at every sitting of the Court of Appeal shall be not less than three of Appeal Justices




2. In every appeal a matter which requires the decision by the Court of Appeal shall be decided on the basis of the majority opinion of the Justices of Appeal hearing the appeal.



123. Jurisdiction of a single Justice of Appeal


A single Justice of Appeal may exercise any power vested in the Court of Appeal not involving the determination of an appeal; except that—







a.
in criminal matters, where a Justice of Appeal on an application for the exercise of those powers makes a decision which the applicant is dissatisfied with, then the applicant shall be entitled to require to have his application determined by the full Court;






b.
in civil matters, the Court of Appeal may nullify or alter an order, direction, or decision of any other kind made by a single Justice of Appeal in accordance with the provisions of this Article.





PART VI. PROCEDURE FOR SERVICE OF NOTICES AND EXECUTION OF ORDERS ISSUED BY THE COURTS



124. Execution of court process in the whole of Tanzania




1. The criminal and civil process, including warrants of arrest issued by the Courts in Mainland Tanzania and in Tanzania Zanzibar may be served and may be executed in any place in Tanzania subject to the following provisions -







a.
where the court issues process to be served or executed in a place where it has no jurisdiction, such process shall be sent to that place and the service or execution shall be effected in accordance with the procedure obtaining for service or execution of process issued by the court having jurisdiction in that area; and






b.
where the law applicable in the place where the process is sent requires that a process issued by a court which has no jurisdiction be authenticated first by the court having local jurisdiction, then every process issued by the court elsewhere has to be authenticated first in accordance with the law before service or execution of such process.






2. Where a person is arrested anywhere in Tanzania in accordance with an arrest warrant issued by a court having no jurisdiction in the area of arrest, then the person so arrested shall be deemed to be in lawful custody and be brought before the court which issued the arrest warrant, but the provisions contained in this subarticle shall apply without prejudice to the provisions of the law applicable in the place of the arrest.




3. The provisions contained in this Article shall not prevent the enactment of a law providing for the procedure of sending process outside Tanzania issued by the courts in Mainland Tanzania or Tanzania Zanzibar.



PART VII. THE SPECIAL CONSTITUTIONAL COURT OF THE UNITED REPUBLIC



125. Special constitutional Court


There is hereby established the Special Constitutional Court of the United Republic whose jurisdiction, constitution and procedure shall be as stipulated in the provisions of Articles 126, and 128 of this Constitution.



126. Jurisdiction of the Special Constitutional Court




1. The sole function of the Special Constitutional Court of the United Republic is to hear and give a conciliatory decision over a matter referred to it concerning the interpretation of this Constitution where such interpretation or its application is in dispute between the Government of the United Republic and the Revolutionary Government of Zanzibar.




2. In the exercise of its functions in accordance with the provisions of this Article, the Special Constitutional Court shall not have power to inquire into or to alter the decision of the High Court or the decision of the Court of Appeal which has been given in accordance with the provisions of Article 83 of this Constitution or the decision of the Court of Appeal which has been given in accordance with Article 117 of this Constitution.




3. Every conciliatory decision given by the Special Constitutional Court pursuant to this Article shall be final; there shall be no right of appeal to any forum.



127. Composition of the Special Constitutional Court




1. The Special Constitutional Court shall consist of members of whom one half shall be appointed by the Government of the United Republic and the other half shall be appointed by the Revolutionary Government of Zanzibar.




2. A person may be appointed to be a member of the Special Constitutional Court only if he holds or has previously held the office of Justice of Appeal, or of Judge of the High Court of the United Republic of Tanzania or of the High Court of Zanzibar, or he is a person who has the ability and experience which qualify him to be appointed to the office of Judge or Acting Judge under the law for the time being in force, in Mainland Tanzania or in Zanzibar, as the case may be.




3. A person may be appointed to be a member of the Special Constitutional Court for the purposes of hearing one dispute only or for hearing two or more disputes should they arise. A member shall continue to hold office as member of the Special Constitutional Court until the determination of the dispute in relation to which he is appointed or his appointment is revoked or until he fails to perform his duties as a member due to illness or any other reason.



128. Procedure at sittings of the special Constitutional Court




1. The Special Constitutional Court shall hold its sittings only when there is a dispute to be heard, and shall sit in any place to be decided upon in accordance with the procedure applicable for the purposes of hearing disputes submitted to the Special Constitutional Court.




2. The quorum for every sitting of the Special Constitutional Court shall be all its members, and where any member is absent or the seat of any member is vacant, then the Government which had appointed that member who is absent or whose seat is vacant shall appoint another member to replace him. A temporary member appointed in accordance with this subarticle shall continue to hold office in the Special Constitutional Court until the substantive member resumes duty or until a person is appointed to fill the vacancy or until the dispute is determined, whichever of these events occurs earlier.




3. Every matter requiring a decision of the Special Constitutional Court shall be determined on the basis of the opinion of two-thirds of the members appointed from Mainland Tanzania and two-thirds of the members appointed from Tanzania Zanzibar.




4. Parliament may enact legislation providing for the election of the Chairman of the Special Constitutional Court, the procedure for the submission of disputes to the Court, the procedure for the hearing of disputes and the procedure for the transmission of the decisions of the Court to the Governments:


Save that where any matter is referred to the Special Constitutional Court before the enactment of the legislation referred to in this subarticle, the matter will be heard and decided in accordance with the procedures to be decided upon by the Court itself before hearing the matter, or if members of the Court fail to agree on such procedure, then the matter shall be heard and decided in accordance with the procedure to be decided upon by the Government of the United Republic in collaboration with the Government of Zanzibar.



CHAPTER 6. THE COMMISSION FOR HUMAN RIGHTS AND GOOD GOVERNANCE AND THE PUBLIC LEADERS ETHICS SECRETARIAT



PART I. THE COMMISSION FOR HUMAN RIGHTS AND GOOD GOVERNANCE



129. Commission for Human Rights and Good Governance




1. There shall be a Commission to be known as the Commission for Human Rights and Good Governance functions shall be as prescribed in Article 130 of this Constitution.




2. The Commission for Human Rights and Good Governance shall consist of the following Commissioners -







a.
the Chairman, who shall be a person who possess qualifications for appointment as a Judge;






b.
the Vice Chairman, who shall be appointed on the basis of principle if the Chairman hails from one part of the United Republic, that other person shall hail from the other part of the United Republic;






c.
other Commissioners not exceeding five who shall be appointed from amongst persons who possess skills, experience and wide knowledge in matters relating to human rights, law, administration, political or social affairs;






d.
Assistant Commissioners.






3. All Commissioners and the Assistant Commissioners shall be appointed by the President after consultation with the Nomination Committee.




4. There shall be a Nomination Committee for purposes of this Article which shall consist of the following members -







a.
the Chief Justice of the Court of Appeal;






b.
the Speaker of the National Assembly;






c.
the Chief Justice of Zanzibar;






d.
the Speaker of the House of Representatives; and






e.
the Deputy Attorney General, who shall be Secretary of this Committee.






5. A Chairman, Vice Chairman and all other Commissioners, shall each hold office for a period of three years and may be re-appointed for another only one term of three years.




6. For purposes of protection of Comnissioners from conflict of interests, any person who is appointed as Commissioner of the Commission shall immediately abandon any office held by him in any political party or any other office which shall be mentioned on that behalf by a law enacted by the Parliament.




7. A Commissioner or Assistant Commissioner may only be removed from office for reasons of failure to discharge his duties or due to illness or any other reason, or for reason of his misconduct that affects code of conduct for Commissioner.




8. The Commission may discharge its duties notwithstanding that there is vacant office among the seats of Commissioners or that one of the members is absent.



130. Functions of the Commission and the performance procedures




1. Commission for Human Rights and Good Governance shall discharge the following functions -







a.
to sensitise countrywide about preservation of human rights and duties to the public in accordance with the Constitution and the laws of the land;






b.
to receive complaints in relation to violation of human rights in general;






c.
to conduct inquiry on matters relating to infringement of human rights and violation of principles of good governance;






d.
to conduct research, to impart or disseminate to the public countrywide education in respect of human rights and good governance;






e.
if necessary, to institute proceedings in court in order to prevent violation of human rights or to restore a right that was caused by that infringement of human rights, or violation of principles of good governance;






f.
inquire into the conduct of any person concerned and any institution concerned in relation to the ordinary performance of his duties or functions or abuse of the authority of his office;






g.
to advice the Govemment and other public Institutions and private sector in respect of human rights and good governance;






h.
to take necessary action in order to promote and enhance conciliation and reconciliation among persons and various institutions appearing or being brought before the Commission.






2. The Commission shall be an autonomous department, and without prejudice to other provisions of this Article, in exercising its powers in accordance with this Constitution, the Commission shall not be bound to comply with directive or orders of any person or any department of govemment, or any opinion of any political party or of any public or private sector institution.




3. The provisions of subarticle (2) shall not be construed as restricting the President from giving directive or orders to the Commission, nor are they conferring a right to the Commission of not complying with directions or orders, if the President is satisfied that in respect of any matter or any state of affair, public interest so requires.




4. The Commission shall conduct inquiry in accordance with the provisions of this Article and of any law enacted in that behalf by the Parliament, and shall inquire into the conduct of any person concerned or of any institution concerned whenever the President directs to conduct inquiry; likewise, except as the President directs the Commission not to conduct investigation the Commission may conduct investigation whenever it deems necessary to inquire into the conduct of any person concerned, or any institution concerned with the provisions of this Article who is suspected or which is suspected to have abused the authority of his office, misused the authority of his office or the functions of such institution or for violation of human rights and principles of good governance.




5. The Commission shall not have powers, either pursuant to the Article or any provisions of any law enacted by the Parliament for purposes of this Chapter of this Constitution to inquire into decision of any Judge, Magistrate or of the Court if such decision was made in the course of exercise of the powers of his office; likewise, the Commission shall not have a power to inquire into any decision made by any or Tribunal established in accordance with a law if that decision was made in the discharge of its functions.




6. The provisions of this Article shall apply to persons employed in the service of the Government of the United Republic and those of the Revolutionary Government of Zanzibar, employees and leaders of the political parties who deal with public affairs, members and employees of all Commissions of the Government of the United Republic and the Revolutionary Government of Zanzibar parastatal organizations and other public or private organs, companies, community, associations, trustees or any other schemes, as prescribed by the law enacted by the Parliament; but these provisions shall not apply to the President or Leader of the Revolutionary Government of Zanzibar, except only in accordance with the provisions of Article 46 of this Constitution or Article 36 of the Constitution of Zanzibar, 1984.



131. Powers of the Commission and procedures for its duties




1. Without prejudice to other provisions of this Article, the Parliament may enact a law pursuant to the provisions of this Chapter of this Constitution for purposes of prescribing provisions in respect of authority of the Commission, procedures for conducting its business and legal immunities for Commissioners and employees of the Commission which shall enable them to discharge their duties without legal constraints.




2. The Commission shall not inquire the following matters, for purposes of discharging its functions, that is to say -







a.
any matter which is before a Court or any Tribunal;






b.
any matter concerning relationship or cooperation between the Government and a foreign Government of any country or international organization;






c.
any matter concerning powers of the President to award remission;






d.
any other matter that is mentioned in any law.






3. In any financial year, the Commission shall prepare and submit to the Minister responsible for human rights a report in respect of -







a.
activities of the Commission in the preceding year;






b.
implementation of preservation of human rights in the United Republic,




and, the Minister shall table before the National Assembly each report submitted to him as soon as practicable after receipt.




4. The provisions of subarticle (3) shall not be construed as restricting the Commission from submitting any other report to any person or any other authority.



PART II. PUBLIC LEADERS’ ETHICS SECRETARIAT



132. Public Leaders’ Ethics Secretariat




1. There is hereby established a Public Leaders’ Ethics Secretariat which shall have power to inquire into the behaviour and conduct of any public leader for the purpose of ensuring that the provisions of the law concerning the ethics of public leaders are duly complied with.




2. For the purposes of this Article, the meaning of “public leader” and “code of ethics for public leaders” shall be construed in accordance with the provisions of the law concerning the ethics of public leaders or the provisions of any other law enacted by Parliament in so far as such provisions relate to the question of leadership and its interpretation.




3. The Public Leaders’ Ethics Secretariat shall consist of the Ethics Commissioner and such other employees whose number shall be as specified by a law enacted by Parliament.




4. Parliament shall enact a law stipulating basic rules of ethics for public leaders which shall be complied with by all persons holding public office which shall be specified by Parliament.




5. Basic rules of ethics for public leaders shall—







a.
spell out public offices the holders of which shall be subject thereto;






b.
require persons holding certain public offices to make a formal declaration from time to time concerning their income, assets and liabilities;






c.
prohibit conduct and behaviour which tend to portray that a leader is dishonest, practices favouritism or lacks integrity, or which tends to promote or encourage corrupt practices in public affairs or jeopardizes public interest or welfare;






d.
prescribe penalties which may be imposed for breaches of the code of ethics;






e.
provide for procedure, powers and practice to be applied in order to ensure compliance with the code of ethics;






f.
prescribe any other provisions as are appropriate or necessary for the purpose of promoting and maintaining honesty, transparency, impartiality and integrity in the conduct of public affairs and for the protection of public funds and any other public property.






6. Parliament may, by law, provide for the dismissal or removal of a person from office for breaches of the code of ethics regardless of whether the office is elective or appointive.



CHAPTER 7. PROVISIONS REGARDING THE FINANCES OF THE UNITED REPUBLIC



PART I. CONTRIBUTION AND ALLOCATION OF THE REVENUE OF THE UNITED REPUBLIC



133. Joint Finance Account


The Government of the United Republic shall maintain a special account to be known as "the Joint Finance Account", and which shall form part of the Consolidated Fund of the United Republic into which shall be paid all the moneys contributed by the two Governments in such proportions as shall be determined by the Joint Finance Commission in accordance with a law enacted by Parliament for the purposes of the business of the United Republic in relation to Union Matters.



134. Joint Finance Commission




1. There is hereby established a Joint Finance Commission consisting of not more than seven members who shall be appointed by the President in accordance with this Article and the provisions of a law enacted by Parliament.




2. The functions of the Commission shall be—







a.
to analyze the revenue and expenditure arising from, or relating to the management of affairs concerning Union Matters, and to make recommendations to the two Governments concerning the contribution by, and the allocation to, each of the Governments;






b.
to keep under constant scrutiny the fiscal system of the United Republic and also the relations between the two Governments in relation to financial matters;






c.
to discharge other functions which the President shall assign to the Commission or as the President may direct, and in accordance with a law enacted by Parliament.





PART II. THE CONSOLIDATED FUND AND THE FINANCES OF THE UNITED REPUBLIC



135. Consolidated Fund of the Government of the United Republic




1. All revenue derived from various sources for the use of the Government of the United Republic, except for the type of revenue specified in subarticle (2) of this Article, shall be paid into one special fund to be known as the Consolidated Fund of the Government of the United Republic.




2. The revenue which shall not be paid into the Consolidated Fund of the Government of the United Republic is that which has been specified by law to be used for a specified purpose or to be paid into another fund for special use.



136. Conditions for withdrawal of moneys from Consolidated Fund




1. Moneys shall not be paid out of the Consolidated Fund of the Government of the United Republic for expenditure Consolidated save in accordance with the following terms:







a.
such money should be for the purpose of expenditure which has been authorised to be charged upon the Consolidated Fund of the Government of the United Republic by this Constitution or by any other law; or






b.
such money is for expenditure which has been authorized either by Appropriation Act enacted by Parliament for that purpose or a law enacted by Parliament in accordance with the provisions of Article 140 of this Constitution.






2. Moneys in any special fund of the Government other than the Consolidated Fund of the Government of the United Republic shall not be paid out for expenditure unless and until such expenditure has been authorized by law.




3. Moneys in the Consolidated Fund of the Government of the United Republic shall not be paid out of that Fund for the purpose of expenditure unless and until such expenditure has been approved by the Controller and Auditor-General, and also on condition that such money shall have been paid out in accordance with a procedure prescribed for that purpose pursuant to a law enacted by Parliament.



137. Procedure for authorization of expenditure in advance of appropriation




1. The President shall give directions to persons concerned to prepare and submit to the National Assembly in each Government financial year estimates of the revenue and expenditure of the Government of the United Republic for the next financial year.




2. After the National Assembly has approved the estimates of expenditure (apart from the expenditure charged on the Consolidated Fund by this Constitution or by any other law) a Bill to be known as an Appropriation Bill shall be introduced into the National Assembly for the purpose of authorising the issue from the Consolidated Fund of the sums necessary to meet the expenditure for the various activities of the Government involved in those estimates.




3. Where in any financial year it is found that—







a.
the amount of money appropriated by the Appropriation Act for a certain purpose is insufficient or it has been necessary to incur expenditure in respect of an activity for which no amount has been appropriated under the Act; or






b.
money has been expended for a certain purpose in excess of the amount appropriated for it by the Appropriation Act or that money has been expended for a purpose for which no amount was appropriated under the Act,




there shall be presented before the National Assembly a supplementary estimate or, as the case may be, a statement of excess, and after the National Assembly has approved the supplementary estimate or the statement of excess there shall be introduced into the National Assembly a supplementary Appropriation Bill for the purpose of authorising the issue of funds from the Consolidated Fund of the Government of the United Republic, and such moneys shall be used to meet the cost of the activities involved in the supplementary estimates or statement of excess.



138. Conditions of taxation




1. No tax of any kind shall be imposed save in accordance with a law enacted by Parliament or pursuant to a procedure lawfully prescribed and having the force of law by virtue of a law enacted by Parliament.




2. The provisions contained in subarticle (1) of this Article shall not preclude the House of Representatives of Zanzibar from exercising its power to impose tax of any kind in accordance with the authority of that House.



139. Procedure for authorizing expenditure out of Consolidated Fund




1. Parliament may enact a law providing for the authorization of expenditure of moneys from the Consolidated Fund of the Government of the United Republic in accordance with a procedure prescribed in subarticle (2) of this Article.




2. Where the financial year of the Government has begun and the Appropriation Act in relation to that year has not come into operation, then the President may authorise the issue of moneys from the Consolidated Fund of the Government of the United Republic for the purposes of meeting the expenses of essential business of the Government, and such moneys shall be expended until the expiration of four months from the beginning of the financial year, or until the Appropriation Act comes into operation, whichever occurs earlier.



140. Contingencies Fund and virement




1. Parliament may enact a law providing for the following:







a.
the establishment of a Contingencies Fund and authorizing the President or a Minister appointed by the President in that behalf to borrow money from that Fund to meet the costs of an urgent and unforeseen need for which no funds had been provided; and






b.
authorizing the President or a Minister appointed by the President in that behalf to apply money specifically appropriated for certain business to meet the costs of an urgent and unforeseen need as referred to in paragraph (a) of this subarticle.






2. Where money has been borrowed from the Contingencies Fund, or money specifically appropriated for a certain purpose is applied to meet the costs of an urgent and unforeseen need, then there shall be presented before the National Assembly supplementary estimates, and after the National Assembly has approved the supplementary estimates, a supplementary Appropriation Bill which shall be introduced into the National Assembly for the purpose of authorising such additional expenditure shall ensure that any moneys borrowed from the Contingencies Fund shall be reimbursed from the moneys the expenditure of which shall be authorised by that Bill.



141. Public Debt




1. The public debt of the United shall be secured on the Consolidated Fund of the Government of the United Republic.




2. For the purposes of interpretation of this Article, “the public debt” means the debt itself and also the interest charged on it, sinking fund payments in respect of that debt and the costs, charges and expenses incidental to the management of that debt.



142. Remuneration of certain holders of public offices to be a charge on Consolidated Fund




1. Holders of public office to whom the provisions of this Article apply shall be paid salaries and allowances as shall be prescribed by a law enacted by a Parliament.




2. The moneys for the salaries and allowances payable to the holders of offices to whom the provisions of this Article apply together with pension and gratuity for those entitled to such payments shall be a charge on the Consolidated Fund of the Government of the United Republic.




3. The salary payable to the holder of a public office to whom the provisions of this Article apply together with his terms and conditions of service shall not be varied in a manner which is less beneficial to him, but these provisions shall not apply to allowances payable to the holder of such office.




4. Where the holder of a public office to whom the provisions of this Article apply has the option to choose the salary or the terms and conditions of service, then for the purpose of construing the provisions of subarticle (3) of this Article, the salary, the terms and conditions of service which he chooses shall be deemed to be more beneficial to him than any other salary or terms and conditions of service which he could have opted for.




5. The provisions of this Article shall apply to a Justice of the Court of Appeal, a Judge of the High Court of the United Republic, the Chairman and every member of the Permanent Commission of Enquiry and the Controller and Auditor General of the Government of the United Republic.



143. Controller and Auditor General of the United Republic




1. There shall be a Controller and Auditor-General of the United Republic.




2. The Controller and Auditor-General shall have the responsibility over the following matters:







a.
to ensure that the use of any moneys proposed to be paid out of the Consolidated Fund has been authorized and that the funds shall be paid out in accordance with the provisions of Article 136 of this Constitution, and where the is satisfied that those provisions shall be duly complied with, then he shall authorize payment of such moneys.






b.
to ensure that all the moneys the payment of which has been authorized to be charged on the Consolidated Fund of the Government of the United Republic, or the moneys the use of which has been authorised by a law enacted by Parliament and which have been spent, have been applied to the purposes connected with the use of such moneys and that such expenditure has been incurred in accordance with the authorization for such expenditure; and






c.
at least once every year to audit and give an audit report in respect of the accounts of the Government of the United Republic, the accounts managed by all officers of the Government of the United Republic and the accounts of all courts of the United Republic and the accounts managed by the Clerk of the National Assembly.






3. The Controller and Auditor-General and every employee of the Government who is authorised by him shall have the right to examine books records, statements of account, reports and all other documents concerning any type of account referred to in subarticle (2) of this Article.




4. The Controller and Auditor-General shall submit to the President every report he makes pursuant to the provisions of subarticle (2) of this Article. Upon receipt of such report the President shall direct the persons concerned to submit that report before the first sitting of the National Assembly which shall be held after the President has received the report and it shall have to be submitted to such sitting before the expiration of seven days from the day the sitting of the National Assembly began. If the President does not take steps of submitting such report to the National Assembly, then the Controller and Auditor-General shall submit the report to the Speaker of the National Assembly (or the Deputy Speaker if the office of the Speaker is vacant then, or if for any reason the Speaker is unable to perform the functions of his office) who shall submit the report to the National Assembly.




5. The Controller and Auditor-General shall also have responsibility of discharging other duties and functions, and shall have other various powers as shall be specified by the law concerning the accounts of the Government of the United Republic or the accounts of other public authorities or other bodies.




6. In the discharge of his functions in accordance with the provisions of subarticles (2), (3) and (4) of this Article, the Controller and Auditor-General shall not be obliged to comply with the order or direction of any other person or Government Department, but the provisions of this subarticle shall not preclude a court from exercising jurisdiction to enquire into whether the Controller and Auditor-General has discharged his functions in accordance with the provisions of this Constitution or not.



144. Removal from office of Controller and Auditor-General




1. Without prejudice to the other provisions of this Article, the Controller and Auditor-General of the United Republic shall be obliged to vacate office upon attaining the age of sixty or any other age which shall be prescribed by a law enacted by Parliament.




2. The Controller and Auditor-General may be removed from office only for inability to perform the functions of his office (either due to illness or to any other reason) or for misbehaviour, or for violating the provisions of the law concerning the ethics of public leaders and shall not be so removed except in accordance with the provisions of subarticle (4) of this article.




3. If the President considers that the question of the removal of the Controller and Auditor-General from office under the provisions of this Article needs to be investigated, then the procedure shall be as follows:







a.
the President shall appoint a Special Tribunal which shall consist of a Chairman and not less than two other members. The Chairman and at least half of the other members of that Special Tribunal shall be persons who are or have been Judges of the High Court or of the Court of Appeal in any country within the Commonwealth;






b.
the Special Tribunal shall investigate and submit a report to the President on this whole matter, and shall advise him whether or not the Controller and Auditor General should be removed from office in accordance with the provisions of this Article on the grounds of inability to perform his functions due to illness or any other reason or on grounds of misbehaviour.






4. If the Special Tribunal appointed in accordance with the provisions of subarticle (3) advises the President that the Controller and Auditor-General be removed from office on grounds of inability to perform functions of his office due to illness or any other reason or on grounds of misbehaviour, then the President shall remove him from office.




5. If the question of removing the Controller and Auditor-General has been referred to a Special Tribunal for investigation pursuant to the provisions of this Article, the President may suspend the Controller and Auditor-General from office, and the President may at any time rescind the decision to suspend the Controller and Auditor-General and in any case such decision shall lapse if the Special Tribunal advises the President that the Controller and Auditor-General be not removed from office.




6. A person who holds or who has held the office of Controller and Auditor-General shall not be appointed to, or act in, any other office in the service of the Government of the United Republic.




7. The provisions of this Article shall not apply to any person appointed acting Controller and Auditor-General.



CHAPTER 8. LOCAL GOVERNMENT AUTHORITIES



145. Establishment of local government authorities




1. There shall be established local government authorities in each region, district, urban area and village in the United Republic, which shall be of the type and designation prescribed by law to be enacted by Parliament or by the House of Representatives.




2. Parliament or the House of Representatives, as the case may be, shall enact a law providing for the establishment of local government authorities, their structure and composition, sources of revenue and procedure for the conduct of their business.



146. Functions of Local Government authorities




1. The purpose of having local government authorities is to transfer authority to the people. Local government authorities shall have the right and power to participate, and to involve the people, in the planning and implementation of development programmes within their respective areas and generally throughout the country.




2. Without prejudice to the generality of subarticle (1), of this Article, a local government authority, in conformity with the provisions of the law establishing it, shall have the following functions:







a.
to perform the functions of local government within its area;






b.
to ensure the enforcement of law and public safety of the people; and






c.
to consolidate democracy within its area and to apply it to accelerate the development of the people.





CHAPTER 9. THE ARMED FORCES



147. Prohibition to raise and maintain armed forces




1. It is hereby prohibited for any person or any organization or any group of persons except the Government to raise or maintain in Tanzania an armed force of any kind.




2. The Government of the United Republic may, in accordance with law, raise and maintain in Tanzania armed forces of various types for the purposes of the defence and security of the territory and the people of Tanzania.




3. It is hereby prohibited for any member of the defence and security forces to join any political party, save only that he shall have the right to vote which right is specified under Article 5 of this Constitution.




4. For the purposes of this Article, the expression "member of the defence and security forces" means a member in the service of the Defence Forces, the Police Force, the Prisons Service or the National Service, whether on temporary or permanent terms.



148. Powers of Commander in-Chief




1. Without prejudice-to the provisions of any law enacted by Parliament, among the powers of the President as Commander-in-Chief of the Armed Forces is to command the Armed Forces to engage in military operations connected with the defence of the United Republic, rescue operations to save life and property in times of emergency and other matters which the Commander-in-Chief shall deem necessary, and to that end the Commander-in-Chief may command the Armed Forces to engage in those operations in or outside Tanzania.




2. Without prejudice to the provisions of a law enacted by Parliament, power over the following matters shall vest in the Commander-in-Chief, that is to say:







a.
the appointment of top commanding officers in the Armed Forces of the United Republic;






b.
the recruitment of persons into and their removal from the Armed Forces;






c.
the appointment of commanders of various units of the Armed Forces; and






d.
the suspension of any power vested in any member of the Armed Forces and pertaining to his being a member of such Force.






3. Any thing done by any member of the Armed Forces in contravention of an order issued by the Commander-in-Chief pursuant to the provisions of subarticles (1) and (2) of this Article shall be void.



CHAPTER 10. MISCELLANEOUS PROVISIONS



149. Provisions relating to resignation from various offices established by this Constitution




1. Any person holding any office established by this Constitution (including the office of Minister, Deputy Minister, or Member of Parliament, except an ex-officio Member of Parliament) may resign by giving notice in writing and signed by him, in accordance with the following procedure:







a.
if such person was appointed or nominated by one person, then such notice of resignation shall be submitted to the person who appointed or nominated him, or where he was appointed, or nominated by a body of persons, then such notice of resignation shall be submitted to that body of persons;






b.
if that person is the holder of the office of President, then the notice of resignation shall be submitted to the Speaker;






c.
if that person is the Speaker or Deputy Speaker of the National Assembly, the notice of resignation shall be submitted to the National Assembly; and






d.
if that person is a Member of Parliament, then that notice of resignation shall be submitted to the Speaker.






2. A person who has given notice of resignation pursuant to the provisions of subarticle (1) of this Article shall be deemed to have resigned from the day the notice of resignation is received by the person or body of persons concerned, or when it is received by any person authorized by a person or body of persons concerned to receive the notice of resignation, but where the notice of resignation states that that person will resign some later day after the receipt of that notice by the person or body of persons concerned, then that person shall be deemed to have resigned from such later day.




3. Where any person holding any office established by this Constitution (including the office of the Minister, Deputy Minister or Member of Parliament, except an ex officio Member of Parliament) resigns, then, if he has all the necessary qualifications and is in every respect eligible, he may be reappointed or renominated to hold such office in accordance with the provisions of this Constitution.




4. Nothing in the provisions of subarticle (3) shall preclude a person holding the office of President from being re-elected to that office while he holds the office of President.



150. Provisions relating to procedure of succession to office in of Government service




1. For the purposes of interpreting the provisions of this Constitution in relation to the procedure of appointment to the service of the Government the United Republic, it is hereby declared that any person having power pursuant to this Constitution to appoint or nominate another person to hold a certain office has also the power to appoint or nominate a person to act in, or to temporarily perform the functions of, that office:


Provided that these provisions shall not apply to the offices of Minister, Deputy Minister, Justice of the Court of Appeal, Judge of the High Court, Member of the Permanent Commission of Enquiry or Member of the Electoral Commission.




2. The following rules shall also apply for the purposes of interpreting the provisions of this Constitution concerning the procedure of appointment to offices in the services of the Government of the United Republic:







a.
where a person holding an certain office pursuant to the provisions of the Constitution is on leave pending vacation of office, then another person may be appointed to that office, notwithstanding that the other person is still in service;






b.
where two or more persons concurrently hold a certain office pursuant to their appointment in accordance with the rules laid down in paragraph (a) of this subarticle, then in those circumstances if the need arises to perform any duty connected with that office the person last appointed shall be deemed to be the only person holding such office;






c.
where pursuant to provisions of this Constitution a person is appointed to act in or to perform the functions of a certain office when the substantive holder of that office fails to perform the duties connected with that office, then it shall not be permitted to inquire into or to make any representations against such appointment on the ground that the substantive holder did not fail to perform the duties connected with that office.





151. Interpretation




1. In this Constitution unless the context otherwise requires -







•
"military law" means a law or command issued pursuant to a law regulating discipline in a Force;






•
"member of armed force" when used in connection with any armed force, includes any member of the armed force who in accordance with the military law of the Force, is subject to the discipline of that Force;






•
"the House of Representatives" means the House of Representatives of Zanzibar referred to in Article 106 of this Constitution and which performs its functions in accordance with this Constitution and the Constitution of Zanzibar, 1984;






•
"Parliament" means the Parliament of the United Republic referred to in Article 62 of this Constitution;






•
"Political Party" means a political party which has been granted full registration in accordance with the Political Parties Act, 1992;






•
"Judiciary" has the meaning ascribed to it in subarticle (1) of Article 116 of this Constitution;






•
"Judiciary of Zanzibar" means the Zanzibar Judiciary which includes all the courts within the Revolutionary Govemment of Zanzibar;






•
"Chief Justice" means the Chief Justice of the Court of Appeal who is specified appointed and whose functions are prescribed in Article 18 of this Act.






•
"Chief Justice of Zanzibar" means the Chief Justice of the High Court of Zanzibar who, pursuant to the Constitution of Zanzibar, 1984, is the head of the Zanzibar Judiciary;






•
"Force" means any of the armed forces and includes any other force established by this Constitution or in accordance with law and which is govemed by military law;






•
"Commonwealth" means the organization whose members include the United Republic and every country to which the provisions of section 7 of the Citizenship Act, 1961, apply;






•
"Oath" shall have the meaning ordinarily ascribed to it and includes any formal declaration permitted by law to be used instead of an oath;






•
"oath of allegiance" means the oath to be loyal to the State and to the Government of the United Republic;






•
"ethics of Office of Judge" means ethical rules guiding the conduct of persons holding the office ofjudge or magistrate;






•
"office in the service of the Government of the United Republic" shall have the ordinary meaning of that expression and includes service in the Armed Forces of the United Republic and in the Police Force or other force established in accordance with law;






•
"court" means any court having jurisdiction in the United Republic except a court established by military law; save that for the purposes of Articles 13, 14 and 15 of this Constitution it shall include a court established under military law;






•
"High Court" means the High Court of the United Republic or the High Court of Zanzibar;






•
"Union Matters" means all public affairs specified in Article 4 of this Constitution as being Union Matters;






•
"State Authority" includes the Executive and the Legislature of the United Republic, as well as the Executive and the House of Representatives of Zanzibar;






•
"Attomey-General" means the Attomey-General for the United Republic referred to in Article 59;






•
"the Govemment" includes the Govemment of the United Republic, the Revolutionary Government of Zanzibar or a District Council or Urban Authority, and also any person exercising any power or authority on behalf of the Government or local government authority;






•
"Local Govemment Authorities" means the local govemment authorities established under Article 145 of this Constitution for the purposes of exercising the people's power;






•
"Mainland Tanzania" means the whole of the territory of the United Republic which formerly was the territory of the Republic of Tanganyika;






•
"Tanzania Zanzibar" means the whole of the territory of the United Republic which formerly was the territory of the People's Republic of Zanzibar and which was previously referred to as "Tanzania Visiwani";






•
"General Elections" or "people elections" means an election of a President and of the Members of Parliament representing electoral constituencies, which is held subsequent to the dissolution of Parliament;






•
"Ujamaa" or "Ujamaa and Self Reliance" means the society's life principles for building a Nation that observes democracy, self reliance, freedom, equality, fraternity and unity of the peoples of the United Republic;






•
"Minister" means a Member of Parliament appointed to the office of Minister, except Deputy Minister, and that definition shall also apply to the Vice-President;






•
"Zanzibar" has the same meaning as Tanzania Zanzibar.






2. The following rules shall be applied for the purpose of construing the provisions of the Constitution, that is to say -







a.
whenever a reference is made to the function of the office of President it shall be construed to include powers to perform various duties and functions as the Head of the Government of the United Republic, and also such other functions or duties if so provided in this Constitution or in any other law that such other powers or duties ate powers of the President;






b.
whenever reference is made to an office in the service of the Government it shall be construed that the office concerned is within the service of the Government of the United Republic unless it is stated otherwise and whenever reference is made to the Govemment's department, it shall be construed that the department of the Government of the United Republic unless it is stated otherwise;






c.
if pursuant to the provisions of this Constitution there is any matter required to be performed or to be dealt with by any political party, then that matter shall be performed or dealt with by that party in accordance with the procedure laid down by that party for that purpose, and also in conformity with the provisions of this Constitution or any law enacted by Parliament for that purpose;






d.
for the purposes of this Constitution, a person shall not be deemed to hold office in the service of the Government of the United Republic by reason only that he is receiving pension or other payment of that kind in respect of his past service in the Government of the United Republic or in any former Government of Mainland Tanzania or in the Armed Forces or the Police Force of the Government of the United Republic or former Government of Mainland Tanzania or of Zanzibar;






e.
in this Constitution, unless the context requires otherwise, whenever reference is made to the holder of a certain office by reference to the designation of his office such reference shall be construed to include any person who is acting in, or who has been duly appointed to perform the functions of that office;






f.
in this Constitution wherever there is a reference to the power to remove the holder of an office in the service of the Government of the United Republic, it shall be construed that the power concerned includes the power conferred in accordance with the provisions of any law which requires or permits that person to retire:







Provided that the provisions of this rule shall not be construed as conferring power on any person to require a Justice of the Court of Appeal, a Judge of the High Court or the Controller and Auditor-General to retire from office;






g.
in this Constitution, wherever there is reference to a law which replaces or repeals another law, it shall be construed that the law concerned includes a law which amends that other law or which extends the application of that other law whether with or without modification or amendment, or a law which introduces new provisions in another law.





152. Title, commencement and application of this Constitution




1. This Constitution may be cited as the Constitution of the United Republic of Tanzania, 1977.




2. This Constitution shall come into operation on the 26th of April, 1977.




3. This Constitution shall apply to Mainland Tanzania as well as Tanzania Zanzibar.



FIRST SCHEDULE. Union Matters (Referred to in Article 4)




1. The Constitution of Tanzania and the Government of the United Republic.




2. Foreign Affairs.




3. Defence and Security.




4. Police.




5. Emergency Powers.




6. Citizenship.




7. Immigration.




8. External borrowing and trade.




9. Service in the Government of the United Republic.




10. Income tax payable by individuals and by corporations, customs duty and excise duty on goods manufactured in Tanzania collected by the Customs Department.




11. Harbours, matters relating to air transport, posts and telecommunications.




12. All matters concerning coinage, currency for the purposes of legal tender (including notes), banks (including savings banks) and all banking business; foreign exchange and exchange control.




13. Industrial licensing and statistics.




14. Higher education.




15. Mineral oil resources, including crude oil and natural gas.




16. The National Examinations Council of Tanzania and all matters connected with the functions of that Council.




17. Civil aviation.




18. Research.




19. Meteorology.




20. Statistics.




21. The Court of Appeal of the United Republic.




22. Registration of political parties and other matters related to political parties.



SECOND SCHEDULE



LIST ONE. Referred to in Article 98(1) (a)


(Laws the amendment of which requires to be supported by at least two-thirds of all Members of Parliament)







•
The Republic of Tanganyika (Consequential, Transitional and Temporary Provisions) Act,1962 Sections 3, 17, 18, 23 and 26






•
The Civil Service Act 1962, Sections 22, 23 and 24






•
The Judicial Service Act, 1962, Sections 22, 23 and 24






•
The whole Act of Union between Tanganyika and Zanzibar.





LIST TWO. Referred to in Article 98(1)(b)


(Matters the amendment of which requires to be supported by two-thirds of all Members of Parliament from Mainland Tanzania and two-thirds of all Members of Parliament from Tanzania Zanzibar).







1.
The existence of the United Republic.






2.
The existence of the Office of President of the United Republic.






3.
The authority of the Government of the United Republic.






4.
The existence of the Parliament of the United Republic.






5.
The authority of the Government of Zanzibar.






6.
The High Court of Zanzibar.






7.
The list of Union Matters.






8.
The number of Members of Parliament from Zanzibar.



